





CITATION:
R. v. Hamilton, 2011 ONCA 399



DATE: 20110524



DOCKETS: C43113, C44056, C44089, C44375



COURT OF APPEAL FOR ONTARIO



Laskin, Moldaver and LaForme JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Anthony Hamilton, Lennox Schloss, Michael Reid and
          Everald Davis



Appellants



James Lockyer, Brian Snell and Zachary Kerbel, for the
          appellant Anthony Hamilton



Gregory Lafontaine and Vincenzo Rondinelli, for the appellant
          Lennox Schloss



Timothy E. Breen and Diana M. Lumba, for the appellant Michael
          Reid



Joseph Di Luca, for the appellant Everald Davis



Michal Fairburn and Deborah Calderwood, for the respondent



Heard: April 12, 13, 14 and October 21 and 22, 2010



On appeal from the convictions
          entered by Justice Eugene G. Ewaschuk of the Superior Court of Justice,
          sitting with a jury, dated January 26, 2005.



By the Court:



Introduction

[1]

On July 24, 2001 at approximately 9:17 p.m., a call was placed to
    911 reporting a shooting at 7 Flemington Road, a residential building in the
    City of Toronto.  According to eyewitnesses, three gunmen leapt over the
    railing to the east of the entrance to the building and opened fire on a crowd
    of people standing outside the building. Paul Watson and Michael Lewis were
    shot multiple times and pronounced dead at the scene. Wayne Medder was shot in
    the leg as he ran trying to escape the gunfire. The killers fled in a van that
    was never recovered by police.

[2]

In the spring of 2002, the four appellants, Anthony Hamilton,
    Lennox Schloss, Michael Reid and Everald Davis, were each charged with
    attempted murder and two counts of first degree murder.

[3]

The trial of all four appellants began on September 13, 2004
    before Ewaschuk J. and a jury, following several months of pre-trial rulings by
    the trial judge.  The sole issue at trial was the identity of the killers and
    the driver of the getaway vehicle. On January 26, 2005, after nine days of
    deliberation, the appellants were convicted on all counts.  On January 28,
    2005, they were sentenced to life imprisonment with 25 years of parole
    ineligibility.

[4]

Each appellant appeals his convictions, raising multiple grounds
    of appeal. In addition, some six months after the appeals were argued, the
    court reconvened to hear an application by the appellant Hamilton to introduce
    fresh evidence.

[5]

We decline to give effect to any of the grounds of appeal and we
    dismiss the application to introduce fresh evidence. The trial judge, in our
    view, conducted this very difficult trial fairly, firmly and even-handedly. Before
    explaining the result, we briefly describe the evidence adduced at trial as it
    relates to the Crowns theory of the case and the defence of the four
    appellants.

Summary of the Evidence at Trial

1.         Theory of the Crown

[6]

The Crowns theory of the case was that the fatal shootings of Paul
    Watson and Michael Lewis and the wounding of Wayne Medder marked the third
    incidence of related violence over a 48-hour period between July 22 and 24,
    2001. According to the Crown, the victim Paul Watson was targeted in revenge
    for the shooting death of Omar Christian (a.k.a. Face), which occurred less
    than 24 hours before Watson was killed. Christian was fatally shot on July 24,
    2001 at approximately 2 a.m. outside the Base nightclub in Toronto.  A day
    before his death, Christian had shot at and grazed Sydney McKoy (a.k.a. Plum)
    following a boat cruise in the Toronto Harbour.  McKoy was a member of a gang
    called the Eglinton Boys.

[7]

At about the time Christian was shot outside the Base nightclub,
    witnesses observed a Silver PT Cruiser in the parking lot.  Watson drove a
    Silver PT Cruiser.  The Crowns theory was that the appellants believed that
    members of the Eglinton Boys had killed Christian in retaliation for the shot
    he fired at McKoy after the boat cruise, and that Watson was the getaway driver
    in Christians shooting. The appellants, who were criminal associates and
    friends of Christian, allegedly shot Watson in retribution for Christians
    death. According to the Crown, the other shooting victims, Lewis and Medder,
    were simply in the wrong place at the wrong time.

[8]

The Crowns theory of liability was that the appellant Hamilton
    was the getaway driver of the green van that was observed leaving the scene of
    the killings and the remaining appellants were the gunmen.

[9]

Central to the Crowns case against the four appellants was
    evidence obtained through cell phone records that was said to reveal the
    appellants movements on the day of the shootings. The Crown relied on the cell
    phone evidence as a compelling item of circumstantial evidence demonstrating
    that the appellants Hamilton, Schloss and Davis were near 7 Flemington Road,
    the scene of the murders, minutes before and after the shootings.
[1]

[10]

Also integral to the Crowns case were intercepted telephone
    conversations involving the appellants that occurred after the shootings.  The
    wiretap evidence included a conversation in which the appellant Hamilton (a.k.a.
    Kaddhaffi) took credit for the killing of Watson and Lewis.  There was also
    an intercept of Hamilton berating his spouse for failing to give him an alibi
    when she was questioned by homicide police about his whereabouts on the day of
    the shooting. Other intercepted calls indicated that the appellants, Schloss
    (a.k.a. Buckers), Everald Davis (a.k.a Ninja), and Hamilton were conspiring
    to murder the appellant, Michael Reid (a.k.a. Dawg or Richie Rich) because
    he was telling others about his role in serious things, which the Crown
    posited must have been the murders of Watson and Lewis. In relation to Schloss,
    the Crown also relied on an intercept of a song he sung to a female
    acquaintance in December 2001, which contained the lyric:  From the day I see
    my friend die, Thats the day I let my gun cry.

[11]

The Crowns case against two of the appellants, Reid and Davis,
    was also based in part on the evidence of their associate, Clarence Coward.
    Coward, while in police custody on unrelated charges, gave two statements to
    the police indicating that on the afternoon of July 24, 2001 (the day Watson
    and Lewis were killed), he helped Reid and Davis look for McKoy in an attempt
    to avenge Christians death.  These statements were made under oath and
    videotaped in accordance with the requirements established by the Supreme Court
    of Canada in
R. v. K.G.B
.
(1993), 79 C.C.C. (3d) 257
(the
K.G.B.
statements). In a third statement Coward gave to police, which was audiotaped,
    and in his testimony at the preliminary inquiry, he recanted the information
    given in his
K.G.B.
statements.

[12]

By the time of trial, Coward had absconded and was not available
    to testify. The trial judge admitted his two
K.G.B.
statements as well as the recantation evidence in the form of the police
    statement and Cowards testimony at the preliminary inquiry. The trial judges
    ruling on Cowards statements and his evidence gives rise to three grounds of
    appeal by the appellants Reid and Davis.  The details of Cowards evidence as
    well as the grounds of appeal in relation to it are discussed below.

[13]

The Crowns case against Reid and Davis also included forensic
    evidence, which when taken in conjunction with Cowards
K.G.B.
statements, linked Reid and
    Davis to two of the guns used in the murders.

2.         Defence Positions at
    Trial

[14]

None of the appellants testified. Each took the position that he
    had nothing to do with the shooting of Watson, Lewis and Medder.

(i)        Hamiltons
    Position

[15]

Hamilton pointed to his lack of motive to kill Watson and Lewis. 
    He also raised the defence of alibi.

[16]

His counsel relied on a videotaped statement that Hamilton gave
    to the police following his arrest for the murders on May 2, 2002, in which Hamilton
    denied being involved in the killing of Watson and Lewis and claimed he had no
    motive to kill either one of them because he knew that McKoy was responsible
    for the killing of his friend Christian. In this statement, Hamilton told the police
    that at the time of the murders, he was riding in a van on Eglinton Avenue
    West, near Oakwood Avenue, with Patrick Webb (a.k.a. Ginga), and urged
    investigators to check his cell phone records to confirm this alibi. Webb did
    not testify at the trial.

[17]

Counsel for Hamilton also pointed to his clients cell phone
    records with Telus Mobility, which indicated that at 9:18:45 p.m., Hamiltons
    cell phone registered at a cell phone tower near the intersection of Eglinton
    Avenue West and Marlee Avenue, several blocks from where he told police he had
    been at the time of the murders. Counsel claimed that this evidence confirmed Hamiltons
    story to the police about his whereabouts and also proved he was not near the
    murder scene shortly after the shootings, which were first reported in a phone
    call placed to 911 by the deceased Lewis brother at 9:17:55 p.m. The cell
    tower where Hamiltons phone registered 50 seconds after the 911 call was
    approximately 3.6 kilometres from the murder scene and there were four other Telus
    cell towers closer to the crime scene. The evidence at trial was that a phone
    call generally registers at the closest cell tower, with exceptions that will
    be discussed below.

[18]

In addition, counsel contended that Hamiltons cell phone records
    indicated that he and Schloss were not together at the time of the shootings
    because Hamilton received incoming calls from Schloss several minutes before
    and several minutes after the 911 call that was made at 9:17:55 p.m.
[2]

(ii)       Schloss
    Position

[19]

Counsel for Schloss emphasized the absence of any forensic or
    eyewitness evidence connecting Schloss to the murder scene.  He also relied on
    the cell phone evidence indicating that Schloss and Hamilton spoke by telephone
    both immediately before and after the murders, which suggested, contrary to the
    Crowns theory, that they were not together at the time of the murders. Counsel
    contended that the cell phone location evidence indicating that Schloss phone
    registered at a cell tower close to the murder scene both minutes before and
    minutes after the shooting could not provide accurate and reliable evidence of
    location and, even if accurate, it did not prove his involvement in the
    murders.


(iii)    Reids
    Position

[20]

Reid pointed out that there was no evidence in the form of cell
    phone records linking him to the scene of the murder at the times in question. 
    Counsel also pointed out that Reid was significantly shorter and had a
    different complexion than the persons described by eyewitnesses as the shooters,
    and submitted that this identification evidence exonerated him.

[21]

Reid took the position that Coward was an unsavoury witness who
    falsely implicated him in order to extract immunity in relation to Cowards
    involvement with a Glock pistol that was used as one of the murder weapons.  Counsel
    argued that Coward implicated Reid because he knew Reid had been arrested in
    connection with the Watson and Lewis murders and that Coward would therefore
    stand to benefit by providing information against Reid. Counsel further argued
    that Reids alleged involvement on July 24, 2001 with an incident at a
    jewellery store on Eglinton Avenue, as described by Coward, was inconsistent
    with Reids cell phone records.

(iv)      Davis
    Position

[22]

The trial judge permitted Davis to raise Patrick Webb as an
    alternate suspect. Webb was a criminal associate and friend of both Hamilton
    and Schloss. As noted, Hamilton claimed to have been with Webb at the time of
    the shootings.

[23]

In support of his alternate suspect theory, counsel for Davis
    pointed out to the jury that Webbs cell phone records indicated that his phone
    registered at a cell phone tower located several minutes from the murder scene
    at 7 Flemington at around the time of the murders. In addition, in Cowards
    recantation statement and in his preliminary inquiry testimony, he claimed to
    have supplied Webb with the gun that was forensically linked to the murders.
    Davis took the position that the police confused him with Webb by virtue of the
    similarity of his nickname Ninja with Webbs nickname Ginga.

[24]

Davis also advanced an alibi defence based on evidence that his
    cell phone registered at a cell tower located near Yorkdale Mall at
    approximately 9:20:09 p.m. on the night in question, and the evidence of an
    eyewitness who suggested that the gunmen remained at the crime scene for five
    to eight minutes after the shooting.

Grounds of Appeal and the Fresh
    Evidence Application

[25]

In total, the appellants raise ten grounds of appeal, both in
    common and individually.
[3]
All four appellants raise the following two grounds of appeal:



·

The trial judges numerous interventions during the trial compromised
          trial fairness.

·

The trial judges comments while summarizing the evidence in his
          charge to the jury were unfair and prejudicial.



The appellants Davis and Reid raise three grounds of appeal in
    relation to the evidence of Clarence Coward:



·

The trial judge erred in admitting the
K.G.B.
statements of Clarence Coward.

·

The trial judge erred in ruling that Cowards preliminary inquiry
        evidence was admissible at the instance of the prosecution.

·

The trial judge failed to provide the jury with a
Vetrovec
caution in assessing Cowards
K.G.B.
statements.



The appellant Reid raises the following ground of appeal:



·

The trial judge erred in refusing Reids application for severance.



The appellant Schloss raises the following grounds of appeal:



·

The trial judge erred in admitting the intercept of a song Schloss
          sung over the phone to a woman.

·

The trial judge failed to leave a critical factual issue with the
          jury  whether three or four men were involved in the crimes.



The appellants Schloss, Davis and Reid raise the following
    ground of appeal in relation to the cell phone evidence:



·

The trial judge erred in admitting the evidence of three Crown
        witnesses related to the location of cell phones associated with the appellants
        without first conducting a
voir dire
on its admissibility.



The appellant Hamilton raises the following two grounds of
    appeal in relation to the cell phone evidence:



·

The trial judge misdirected the jury in his instructions relating
            to exceptions to the general rule that a cell phone ordinarily registers at the
            nearest cell phone tower.

·

The trial judge misdirected the jury on the lack of
          synchronization between the Telus clock and the 911 clock.



[26]

In addition to these ten grounds of appeal, after the appeal was
    argued, Hamilton pursued an application to adduce fresh evidence, which he
    contends proves that the time recorded on the first 911 call at 9:17:55 p.m.
    and the time of the incoming call on his phone received at the Telus cell tower
    at Eglinton Avenue West and Marlee Avenue at 9:18:45 p.m. were both accurate
    times.  According to Hamilton, this evidence clearly establishes that he was
    not at the scene of the crime when the shootings occurred and refutes evidence
    the Crown relied on at trial to the effect that there may be time discrepancies
    between the clocks used by the 911 system and the cell phone carriers of as
    much as or more than three minutes.

[27]

We now explain why we dismiss each of the grounds of appeal and
    the application to introduce fresh evidence.

I.         Interventions by the
    Trial Judge

[28]

The appellants collectively assert that interventions by the
    trial judge compromised the fairness of their trial.  They claim that these
    interventions occurred during the cross-examination of various Crown witnesses,
    as well as at other times throughout the trial. They argue that, together, the
    interventions by the trial judge created an appearance of unfairness or bias.

The Applicable
    Principles

[29]

Appellate courts are reluctant to interfere on the basis that a
    trial judge improperly intervened during a trial.  There is a strong
    presumption that a trial judge has not unduly intervened in a trial, and that
    there are many proper reasons why a trial judge may intervene by making
    comments, giving directions or asking questions during the course of a trial:
Chippewas
    of Mnjikaning First Nation v. Chiefs of Ontario
, 2010 ONCA
    47, at para. 231.

[30]

When evaluating interventions by a trial judge, the fundamental
    question is whether the interventions led to an unfair trial:
R v. Valley
(1986), 26 C.C.C. (3d) 207 (Ont. C.A.), at p. 232, application for leave to
    appeal dismissed, [1986] S.C.C.A. No. 62. This assessment is made from the
    perspective of a reasonable observer present throughout the trial:
R v.
    Stucky
(2009), 240 C.C.C. (3d) 141 (Ont. C.A.), at para. 72.
Isolated expressions of impatience or annoyance by a trial
    judge as a result of frustrations, particularly with counsel, do not in
    themselves create unfairness.

[31]

In
Stucky
,

at para. 71,

this court repeated
    three situations, referred to in
Valley
at pp. 231-32, where
    interventions by the trial judge have been found to lead to an unfair trial and
    have resulted in quashing criminal convictions. These situations are:

1.
         Questioning an accused or a defence witness to such an extent or in a
    manner which conveys the impression that the trial judge has placed the
    authority of his or her office on the side of the prosecution and conveys the
    impression that the trial judge disbelieves the accused or the witness;

2.
         Interventions that have effectively made it impossible for defence counsel
    to perform his or her duty in advancing the defence; and

3.
         Interventions that effectively preclude the accused from telling his or
    her story in his or her own way.

[32]

While these three situations appear to go some way toward
    categorizing different types of interventions, the analysis is nonetheless a
    contextual one.  That is, interventions should not be judged in isolation but
    in the broader context of the entire trial: [T]he record must be assessed in
    its totality and the interventions complained of in a given case must be
    evaluated cumulatively, not as isolated occurrences:
Stucky
, at para.
    72.

[33]

Simply put, the rules limiting the ways in which a trial judge
    can intervene in proceedings are based on the oft-repeated adage that justice
    should not only be done, but should manifestly and undoubtedly be seen to be
    done (internal citations omitted):
Stucky
, at para. 61.

[34]

Particularized occurrences of the trial judges interventions
    were set out in the materials and referred to in the arguments of the
    appellants Reid and Hamilton.  The appellant Davis relies on those occurrences
    and adopts the arguments made by Reid and Hamilton, while the appellant Schloss
    adopts those of Reid.

Reids Objections

[35]

Reid points to numerous interventions that he contends interfered
    with his ability to challenge the prosecutions case and compromised the
    necessary appearance of judicial impartiality. The first of these challenged
    interventions is in connection with Clarence Coward being shown a photo array
    that included a picture of Reid.  According to Reid, the trial judge interfered
    with his counsels cross-examination of one of the investigating officers by
    suggesting answers to the officer in anticipation of counsels attempt to
    establish that another officer had shown Coward the photo array off-camera in
    order to get him to implicate Reid.

[36]

Reid also argues that the trial judge intervened at several
    points in a way that reinforced the credibility of Cowards
K.G.B.

statements. In
    particular, the trial judge commented during the examination-in-chief of one of
    the investigating officers that Coward had made these statements because he was
    doing his civic duty.

[37]

Next, Reid argues that the trial judge erred in censuring defence
    counsel with the jury present when his counsel attempted to lead evidence that the
    Crown witness, Deetha (Angie) Simms, had failed to identify Reid from an
    incident at a jewellery store where she worked.
[4]
Reid also complains that the trial judge minimized Andrew Simms inability to
    describe Sydney McKoy (a.k.a. Plum) and the three men involved in the
    jewellery store incident.

[38]

Finally, and briefly, Reid points to several other interventions
    by the trial judge during the testimony of various witnesses that he alleges
    were problematic:

·

During the testimony of Satinder Dhillan, owner of a rental car
    company, the trial judge pointed out that having a non-renter drive a rental
    van would create issues with insurance;

·

During the cross-examination of Garfield Brahan, a witness at the
    appellants hang-out at 1620-22 Lawrence Avenue West, the trial judge
    intervened to say that the witness did not need to be 100% sure of certain
    facts, allegedly displayed impatience with defence counsels cross-examination
    of the witness on his criminal record, and also undermined counsels suggestion
    that Reid spoke with a thick Jamaican accent;

·

During the testimony of Janelle King, a friend of Reid,  the
    trial judge allegedly minimized her evidence about his accent;

·

During the cross-examination of Locksley Blades, a security guard
    at East Detention Centre, the trial judge allegedly minimized his comment that
    inmates will fight over dessert; and,

·

During the cross-examination of Michael Rickard, a Bell Canada
    employee, the trial judge allegedly minimized cell phone evidence by noting
    that [w]e cant be sure where he was in between those two calls.

Hamiltons Objections

[39]

Hamilton, in a single paragraph in his factum, joins in the
    submissions made by Reid for this ground of appeal, and also refers to several
    portions of the trial record that he claims demonstrate other objectionable
    interventions by the trial judge.

[40]

Hamilton refers to three interventions related to the Crown witness,
    Nicole Flemming, the girlfriend of Paul Watson and acquaintance of Omar
    Christian. The first two interventions occurred during a
voir dire
into
    the admissibility of a statement made by Christian to Ms. Flemming.  The
voir
    dire
was held just prior to the end of Ms. Flemmings examination-in-chief.
    In the first example, the trial judge ruled it was unnecessary to have Ms. Flemming
    take the time to read two preceding pages of the statement for purposes of
    illustrating that she did not refer to a fact in issue, given that she did
    refer to this fact later in the statement.  In the second example, the trial
    judge insisted that counsel not misstate Ms. Flemmings previous evidence.
    Similarly, in the third intervention, which occurred during the cross-examination
    of Ms. Flemming while the jury was present, the trial judge again insisted that
    counsel not misstate her previous evidence.

[41]

Hamilton next refers to interjections by the trial judge while
    the Crown witness, Paul Dylan, was being cross-examined on his observations
    regarding the alleged getaway van. The trial judge intervened to ensure that
    counsel did not misstate in his questions evidence that the witness had given
    in chief.

[42]

Hamilton also refers to two interjections during Bharat
    Punwassies evidence related to the timing of the departure of the alleged
    getaway van and his physical description of the occupants of the van. In the
    first example, the trial judge was seeking clarification of the timing related
    to the departure of the vehicle after the witness gave contradictory evidence
    on the point. In the second example, the trial judge commented on what Mr. Punwassie
    had meant when he said the men he saw get into the getaway van were of what he
    believed to be Somalian or Ethiopian descent. The trial judge did so by
    repeating the witness earlier answers on this point.

Analysis

[43]

It should be emphasized that interventions by trial judges are
    not about numbers, but rather about their effect and impact on the trial. As we
    stated at the outset, the ultimate question is whether the appellants received
    a fair trial from the perspective of a reasonable observer present throughout
    the trial.  This assessment is, by necessity, a contextual one.

[44]

This was a complex and difficult homicide case.  The Crowns case
    was strong, but far from simple.  The jury was compelled to examine a culture
    of violence that fosters fear.

[45]

Leading up to and throughout the proceedings before the jury, the
    trial judge was required to make numerous evidentiary rulings and manage a
    complicated set of players.  The following list helps to illustrate the
    demanding nature of the trial by showing the sheer magnitude of players, steps
    and decisions involved:

·

Between March and August 2004, the four accused brought many
    pre-trial motions which required the trial judge to make numerous rulings.

·

The accused were placed in the charge of the jury in
    mid-September. The jury began its deliberations on January 18, 2005 and
    verdicts were returned on January 26, 2005, a little over four months from the
    time the jury was empanelled.

·

During the trial about 100 witnesses testified before the jury, over
    60 mid-trial rulings were made, and over 20 mid-trial instructions given.

[46]

Indeed, managing this trial was a very difficult task and a trial
    judge with expertise in criminal matters was essential to running a smooth
    trial.

[47]

An examination of whether a trial judge has unduly intervened in
    a trial begins with the recognition that there are many proper reasons why a
    trial judge may intervene through comments, giving directions or asking
    questions during the course of a trial.  A trial judge has an inherent
    authority to control the court's process and, in exercising that authority, a
    trial judge will often be required to intervene in the proceedings:
R. v.
    Felderhof
(2003), 68 O.R. (3d) 481 (C.A.), at para. 40.

[48]

A trial judge may properly intervene to focus the evidence on the
    matters in issue, to clarify evidence, to avoid irrelevant or repetitive
    evidence, to dispense with proof of obvious or agreed matters, and to ensure
    that the way a witness is answering or not answering questions does not unduly
    hamper the progress of the trial.

[49]

At a time when we are concerned about the increasing cost and
    length of criminal trials as well as their drain on resources and the pressures
    they bring to bear on the administration of justice, appropriate trial
    management is to be encouraged, not muted.    In a case of this complexity and
    size, a good deal of deference is owed to an experienced trial judge who lived
    those dynamics for many months; dynamics that must have impacted on his
    decision to intervene from time to time. A microscopic analysis of
    interventions by a trial judge in large cases such as this should be avoided.

[50]

Aside from the trial judges comment about civic duty in relation
    to Clarence Coward, the appellants have not rebutted the strong presumption
    that the trial judge conducted himself fairly and impartially. The
    interventions by the trial judge, when evaluated cumulatively and after an
    assessment of the entire record, cannot be said to have resulted in an unfair
    trial for any of the appellants.

[51]

Although it is true that the trial judge intervened on multiple occasions,
    he did so in the context of a case that was very large, long, and complex.  On
    the whole, when he intervened  and he did in both the case for the Crown and
    defence  he did so for good reasons.  On our review, his interventions were
    for proper purposes such as clarification, avoiding irrelevant and repetitive
    evidence, and generally to move the trial expeditiously to a conclusion.  We do
    not accept the argument that his interventions impeded counsels ability to
    probe the Crowns case, or reflect the trial judges attempts to provide the
    witnesses with answers favourable to the Crowns case.  Rather, the trial judge
    had a noteworthy grasp of the evidence and demanded accuracy and fairness on
    the part of all counsel.

[52]

After examining the appellants complaints, any concern for
    unfairness or perceived unfairness is misplaced.  The trial judge determined when
    it was appropriate to interject to move along the process. His discretion
    should be given deference. Indeed, this case required an experienced judge with
    a firm hand.

[53]

The civic duty comment, nevertheless, is problematic.  It arose
    during the examination-in-chief of Det. Carter in a discussion of the police
    efforts to protect Cowards identity as a witness in this investigation. The
    trial judge suggested to Det. Carter that what he meant by the phrase, the cat
    was out of the bag, was that Mr. Coward had done his civic duty and
    cooperated with you.

[54]

It is of some significance that this comment was not made in the
    context of a discussion of Cowards credibility.  The trial judge was giving
    his own interpretation of the meaning of the witness comment that the cat was
    out of the bag.  Even so, the comment appears to somewhat facetiously
    attribute certain civic virtues to Coward.  The comment is not, however, fatal.

[55]

Importantly, shortly after the comment was made, the jury was
    excused and counsel brought a mistrial application based on the prejudicial
    effect of this comment. The trial judge dismissed the application. When the
    jury returned, the trial judge gave them a clear instruction to disregard the
    opinion of counsel or himself in assessing a witness credibility.  He
    emphasized:

[P]lease keep in mind that it is your sworn duty as
    jurors to determine the credibility and reliability of a particular witness
    when assessed in the context of all the evidence.  The opinion of Crown
    counsel, defence counsel, a witness, or even myself, as to a witnesss veracity
    are irrelevant to your determinations.  You determine the truth of the case as
    judged in the context of all the evidence tendered at this trial.  It is your
    responsibility, not that of other witnesses, counsel or even myself, to
    determine whether a witness is telling the truth on a particular matter.

[56]

We are satisfied that this instruction would have eliminated any
    prejudice that may have been caused by the trial judges comment.

[57]

Again, in a difficult case, where trial management skills needed
    to be at their most acute level, the trial judge did extremely well.  Witnesses
    were treated fairly, as were all counsel and all accused, and the
    administration of justice was well-served.  We therefore dismiss this ground of
    appeal.

II.        The Trial Judges
    Summary of the Evidence

[58]

In addition to their complaints about the trial judges
    interventions, the appellants also complain that in his charge to the jury, the
    trial judge used inflammatory and prejudicial language, which compromised their
    right to a fair trial.

[59]

For example, the appellant Hamilton complains that the trial
    judge made a number of comments emphasizing the speed with which the killers
    left the crime scene, even though there was conflicting evidence on this point,
    some of which suggested that the shooters walked calmly away from the scene and
    drove away at a normal pace.  The trial judges commentary on the speed of the
    killers is said by Hamilton to have detracted from his alibi defence.  In
    advancing this objection, Hamilton cites this passage from the trial judges
    charge to the jury:

Please also keep in mind that the killers acted
    quickly and with military precision in executing their  well-formulated plan,
    to kill Paul Watson.

[60]

Hamilton also points to several passages from the trial judges
    summary of the Crowns case, including:

Common sense tells you that the brazen criminals
    had to make a rapid getaway or risk being arrested by the police.



It defies common sense that the gunmen would wait
    for three to five to eight minutes before they fled the murder scene.  No,
    theirs was a rapid escape, a rapid flight.  It was lightning quick, not done in
    slow motion.

[61]

We do not accept that these passages were unfair or prejudicial. 
    The first impugned comment by the trial judge in his charge simply refers to
    the speed with which the shootings occurred, something that was not in dispute.
    As for the trial judges recitation of the Crowns position that the shooters
    would have left the scene quickly, three observations are in order.  First, the
    trial judge was merely stating the Crowns overall position on this point.
    Second, trial counsel for Hamilton in his closing argument accepted that common
    sense indicated that the shooters would have moved with speed after the
    shooting, noting that its hard to believe that it would have taken over three
    minutes for these gunmen to get into the van and drive away. And finally, the
    trial judge reminded the jury of the conflicting evidence related to the speed
    with which the shooters left the scene. Simply put, there was no unfairness in
    how this issue was left with the jury.

[62]

The appellants also submit that the trial judge advanced a theory
    of association between the four of them that was not advanced by the Crown,
    namely, that Schloss seemed to be the lynch pin between the older and younger
    members of the group.  Again, a review of the charge and the Crowns closing
    does not bear out this complaint.  In the Crowns closing address, Schloss was
    described as the leader. The trial judges suggestion merely reflected this
    position.

[63]

In addition, the appellants complain that the trial judge made
    comments to the jury conveying his personal opinion of the evidence.  However,
    as pointed out by the Crown, each of the examples given by the appellants is
    taken from the portions of the trial judges charge called The Crowns
    Position and Crowns Overview. The trial judge was simply providing an
    accurate summary of the Crowns position. Moreover, the trial judge had
    explained to the jury on several occasions during the trial and in his charge
    that they were not bound to follow his opinions on questions of fact or on the
    weight of the evidence.

[64]

Finally, the appellants complain that the trial judge described
    the Crowns case as though it were a statement of fact, while in contrast, he
    described the defence position as a matter of counsels opinion by repeatedly
    prefacing his comments with the phrase according to defence counsel.

[65]

This objection is not borne out by a review of the charge. The
    trial judge interspersed his summary of the Crowns case with phrases such as
    the Crown submits, according to the Crown, and the Crown points out.
    Although some elements of the Crowns case were not attributed to Crown counsels
    position, the trial judge used the same approach in describing the defence
    position. For example, in his summary of the positions of the various accused, he
    made comments such as:

Anthony Hamilton has a valid alibi.



At those times the two accused [Schloss and
    Hamilton] could not have been together and the Crowns theory must necessarily
    fail.



Once you reject [Cowards] unreliable evidence,
    which is not corroborated with respect to the identity of the shooter of Colin
    Allens van, nothing is left of the Crowns case against Michael Reid.



Thus, Everald Davis has a valid alibi for the
    charges.

[66]

In short, the trial judges summary of the evidence relating to
    the theories of the Crown and the accused was balanced and fair.  We therefore do
    not give effect to this ground of appeal.

III.      Three Grounds of Appeal
    Related to the Evidence of Clarence Coward

Introduction

[67]

At the time of the murders of Watson and Lewis, Clarence Coward
    was a friend of Reid and Davis and an acquaintance of Hamilton and Schloss.

[68]

On August 7, 2002, a little more than a year after the murders,
    Coward provided the police with a
K.G.B.
statement in which he placed Reid and Davis in possession of two of the
    handguns used in the murders just hours before the murders occurred. On
    December 12, 2002, Coward provided the police with a second
K.G.B.
statement in which he
    provided further information and also discussed his understanding of what
    police had said to him off-camera during the August 7 statement.

[69]

Five weeks later, on January 16, 2003, Coward provided the police
    with a third audio-recorded statement in which he recanted his earlier two
K.G.B.
statements. This
    statement was not taken in accordance with the
K.G.B.
format as it was not made under oath or
    videotaped.

[70]

In mid-March 2003, Coward testified as a Crown witness at the
    appellants preliminary inquiry and continued to disavow his two
K.G.B.
statements. The
    preliminary inquiry judge admitted the
K.G.B.
statements for their truth
    over the objection of defence counsel.  At the conclusion of the preliminary
    inquiry, Reid and Davis were committed to stand trial along with their
    co-accused, Hamilton and Schloss.


[71]

At trial, the Crown sought to call Coward as a witness at the
    trial of the four accused, but by the time of trial, he was no longer in
    Canada. Evidence adduced by the Crown established that he had absconded and was
    probably living somewhere in Jamaica.

[72]

In the light of Cowards absence, the Crown sought to introduce
    his two
K.G.B.
statements for their truth.  In argument, Crown counsel advised the trial judge
    that if Cowards two
K.G.B.
statements were admitted for their truth, he would agree that Cowards third
    statement (the audio-recorded recantation) and his evidence from the
    preliminary inquiry should also be admitted for the jurys consideration. That
    way, the jury would have a full picture of everything Coward had said when
    assessing the worth of his
K.G.B.
statements.

[73]

Defence counsel objected to the admissibility of Cowards
K.G.B.
statements for their
    truth. However, if those statements were to be admitted for their truth,
    defence counsel wanted the jury to have Cowards audio-recorded recantation and
    his evidence from the preliminary inquiry.

[74]

The trial judge ruled that Cowards two
K.G.B.
statements, along with his
    third recantation statement and his testimony from the preliminary inquiry,
    were admissible for the truth of their contents for the jury to consider.

[75]

Following the trial judges ruling, the parties began vetting
    Cowards statements and his evidence from the preliminary inquiry for use by
    the jury. In the course of that exercise, defence counsel had a change of heart
    about Cowards testimony from the preliminary inquiry, and now claimed that it
    should be withheld from the jury and that the jury should only receive his two
K.G.B.
statements and his
    audio-recorded recantation.

[76]

Crown counsel objected to that proposal. In his view, the jury
    should have Cowards audio-recorded recantation and his evidence from the
    preliminary inquiry, or neither. The defence could not have it both ways.

[77]

The trial judge agreed with the Crown and offered defence counsel
    a choice  both or neither. Defence counsel chose both and Cowards
    audio-recorded recantation and his evidence from the preliminary inquiry were
    admitted as evidence the jury could consider for the truth of their contents.

[78]

In pre-charge discussions, defence counsel urged the trial judge
    to provide the jury with a
Vetrovec
caution in relation to Coward. The
    trial judge felt that such a warning was unnecessary. He did advise the jury of
    the need to carefully assess Cowards evidence given that he was an admitted
    perjurer. He did not, however, fully identify why Cowards evidence should be
    approached with caution.

Grounds of Appeal Relating to
    Cowards Evidence

[79]

Reid and Davis raise the following three grounds
    of appeal in relation to Cowards evidence:



·

The trial judge erred in admitting Cowards two
K.G.B.
statements for their truth.

·

The trial judge erred in including Cowards
        preliminary inquiry evidence in the package of evidence presented to the jury.

·

The trial judge erred in failing to give the
        jury a
Vetrovec
warning in relation to Cowards evidence.





1.         Did the trial
    judge err in admitting Cowards two
K.G.B.
statements for their truth?

Background

[80]

On September 10, 2001, Coward was arrested by
    the York Regional Police on charges arising out of a home invasion that
    occurred in May 2001. On October 19, 2001, Davis was arrested in respect of the
    same occurrence. Davis was released on bail; Coward was detained in custody.

[81]

On February 14, 2002, wiretap surveillance
    conducted by the Toronto Police in connection with the Watson and Lewis murders
    revealed an arrangement whereby Davis was to pick up a handgun. The police
    believed that Davis was targeting Reid to kill him. Reid had just been released
    from custody on unrelated matters. While in custody, Reid had been speaking indiscreetly
    about matters related to the Watson and Lewis murders and it appeared from the
    wiretaps that Davis, Hamilton and Schloss had come to view him as a liability.

[82]

The police followed Davis to a location where he
    had arranged to pick up the handgun. Davis was stopped and a loaded 9 mm Glock
    handgun was found concealed in the dashboard of his car. He was arrested for
    various gun-related offences and detained in custody.

[83]

On February 18, 2002, forensic examination of
    the gun found in Davis car revealed that it was one of the guns used in the
    Watson and Lewis murders. The Toronto Police charged Davis in connection with
    the murders on April 25, 2002 while Reid was charged on May 8, 2002.

[84]

On June 10, 2002, the Toronto Police learned
    that the gun seized from Davis car was purchased by Coward several weeks
    before the murders. On June 11, 2002, the Toronto Police forwarded certain
    intercepted calls involving Coward and Davis to the York Regional Police. Those
    calls were disclosed to the two counsel who were representing Coward and Davis
    on the York Region home invasion charges. Davis was overheard in some of the
    calls making derogatory remarks about Coward. He expressed concern that Coward
    was planning to arrange a guilty plea and identify Davis as the lone gunman in
    the home invasion charges. Davis was also overheard to say that he did not care
    about Coward and that so far as he was concerned, Coward could spend the rest
    of his life in jail.

[85]

On June 18, 2002, D.C. Nicol of the Toronto
    Police contacted Catherine Rhinelander, Cowards counsel on the York
    Region charges. D.C. Nicol told Ms. Rhinelander that the Toronto Police
    had information linking Coward to one of the guns used in the Watson and Lewis
    murders. Although he was not a suspect in those murders, the Toronto Police
    wanted to speak to Coward on a no promises/no deals basis.

[86]

On June 21, 2002, Ms. Rhinelander spoke to D.C.
    Nicol and told him that Coward would speak to the police in her presence. She
    advised D.C. Nicol that Coward had concerns about his safety and the safety of
    his family. She also made it known that Coward wanted consideration on the York
    Region charges for speaking to the Toronto Police.  D.C. Nicol stood firm and
    told her that there would be no promises or deals.

[87]

In the ensuing weeks, efforts were made to
    arrange a meeting with Coward. On June 27, 2002, Crown counsel from York Region
    advised Ms. Rhinelander that Coward would be offered immunity from the use of
    any statement he might provide to the Toronto Police concerning the gun located
    in Davis car but he would receive no consideration on the York Region charges.
    Ms. Rhinelander indicated that she would seek instructions from Coward.

[88]

On July 26, 2002, having received no response
    from Ms. Rhinelander, D.C. Nicol left a message for her indicating that the
    police would be attempting to speak with Coward in the next several weeks. Once
    again, Ms. Rhinelander did not respond.

[89]

On August 7, 2002, D/Sgt. Martin and D.C. Nicol
    travelled to the Newmarket Provincial Court knowing that Coward would be
    attending there for a bail hearing. At 4:35 p.m., they met Ms. Rhinelander in
    the corridor outside of the court and told her that they would be attempting to
    obtain a statement from Coward.  Coward would be told that he faced prosecution
    for his involvement with the handgun found in Davis car and he would be asked
    to account for his whereabouts at the time of the Watson and Lewis murders. Ms.
    Rhinelander indicated that she wanted to speak to Coward and arrangements were
    made to have Coward taken to a York Regional police station.

[90]

Coward was transferred to a nearby detachment
    and at 5:00 p.m., he was placed in an interview room. D/Sgt. Martin then spoke
    to Ms. Rhinelander, who was in the detachment lobby.  Ms. Rhinelander stated
    that she would not be sitting in on the interview with her client. She was then
    escorted into the interview room where she met with Coward in private.

The August 7, 2002
    Statement

[91]

At 5:51 p.m., D/Sgt. Martin and D.C. Nicol
    commenced a videotaped interview with Coward. The interview lasted for almost
    five hours. It was interrupted by two breaks.

[92]

At the outset of the interview, Coward made it
    known that he was willing to talk about his involvement with the gun used in
    the Watson and Lewis murders but he preferred to wait until he was out of jail.
    D/Sgt. Martin advised him of the witness protection program and she outlined
    some of the benefits and burdens associated with it. Coward described his
    present situation as a predicament  [i]ts like I am signing my death wish.
    Asked whether he had already been threatened, Coward referred to the
    intercepted communications that the Toronto Police had turned over to York
    Region in which Davis had been speaking about him in very negative terms.

[93]

Before going further with the interview, Coward was told by
D/Sgt. Martin that one of the guns used in the murders had been
    traced back to Coward in Florida and that the American authorities might be
    pursuing charges against him. As for charges in Canada arising from Cowards
    involvement with the gun, D/Sgt. Martin explained that Coward would receive use
    immunity for any statement he might provide and he would also be given
    transactional immunity, such that he would be protected from prosecution in
    Canada for any offences related to the gun. She further told Coward that while
    he was not a suspect in the Watson and Lewis murders, he was a person of
    interest.

[94]

Coward then indicated that he wanted to call his wife and a break
    was taken to enable him to do so. During the break, Coward spoke briefly with
    D.C. Sepkowski off-camera. D.C. Sepkowski was the officer in charge of the York
    Region investigation and Coward wanted to know what was going to happen on
    those charges. D.C. Sepkowski told Coward that that was between Coward and the
    Toronto police and the Toronto police could approach him [Sepkowski] at any
    time.

[95]

After the break, Coward was advised that the interview was being
    videotaped and audiotaped. D/Sgt. Martin further informed him that he did not
    have to be here. It was his choice to remain or leave and if he chose to
    leave, arrangements would be made to have him returned at once to the detention
    centre. Coward stated that he wanted to stay. He was then placed under oath and
    cautioned and the formal interview commenced at 6:42 p.m.

[96]

Because of the importance of Cowards statement of August 7,
    2002, particularly as regards Reid, we describe in detail the content of the
    statement. We also describe the many items of independent evidence that support
    the statements overall veracity and those aspects of it that implicate Reid
    and Davis in the Watson and Lewis murders.

[97]

In his statement, Coward told the police that about a month
    before the murders, he was in Miami. He said he travelled there under the name
    of Clarence Rogers and that his cell phone was registered to that name.
    Cowards wife, Caron, confirmed that Coward used the name Clarence Rogers and
    cell phone records under the name of Clarence Rogers were produced at trial and
    filed as exhibits.

[98]

While in Florida, Coward received a call from Davis. Davis wanted
    Coward to buy a gun for him. Cell phone records and car rental agreements
    confirm Cowards account of being in Florida and speaking to Davis. Coward was
    in Florida between June 29 and July 14, 2001. During that timeframe,
    Coward had repeated phone contact with Davis and Reid. He had no phone contact
    with Patrick Ginga Webb, the man whom Davis would later cast as a third party
    suspect and for whom Coward in his subsequent recantations claimed he had
    purchased the gun.

[99]

Coward purchased two 9 mm hand guns in Florida and had them
    smuggled into Canada. He purchased the 9 mm Glock, which was found by the
    police in the dashboard of Davis car, from a man named Dean. Cowards cousin
    had introduced him to Dean and Dean rented cars for Coward when he was in
    Florida. Records from Dollar Rent-A-Car in Fort Lauderdale, Florida, show
    Clarence Rogers named as an additional driver in a car rental agreement dated
    July 13 between Dollar and Dean Thomas. Danae Dalling, a woman from Florida who
    was called by the Crown as a witness, testified that she purchased two guns
    from A.A. Lock & Gun in Fort Lauderdale, Florida, on April 16, 2001.
    According to Dalling, she gave the guns to her boyfriend, Dean Thomas, to sell
    to a friend of a friend who wanted to purchase them. The serial number of the
    9 mm Glock found in Davis car matched the serial number of the Glock sold by
    A.A. Lock & Gun to Dalling.

[100]

Upon Cowards return to Canada on July 18, he called Davis and
    told him to come by and pick up the gun. Davis was shown the two guns that
    Coward purchased while in Florida and he selected the Glock. Telephone records
    confirm that Coward called Davis on July 18. Telephone records also show that
    between July 14 and July 18, on his return trip from Florida, Coward had four
    contacts with Davis, three with Reid and none with Webb.

[101]

In his statement, Coward told the police where Davis secreted the
    gun in his car. When Davis was arrested on February 14, 2002, the Glock was
    found in the precise location indicated by Coward. Intercepted calls from Davis
    established that the Glock found in the dashboard belonged to Davis.

[102]

Before taking a second break in the interview,
D/Sgt.
    Martin asked Coward if he knew anything about a man named Colin Allen (a.k.a.
    Roach).  Roach had been shot at on the day of the Watson and Lewis murders.
    Coward paused and then stated that he had heard about it.

[103]

During the break, after Coward made a phone call to his wife, he
    was escorted by D.C. Nicol to an investigation room. As D.C. Nicol was about to
    shut the door, Coward told him that in the photographs that D/Sgt. Martin had
    shown him, he now believed that he recognized one of the guys as Richie Rich
    (Reids nickname), a friend of Ninjas (Davis nickname).  D.C. Nicol told
    Coward that they would discuss it on tape when the interview resumed. He then
    advised D/Sgt. Martin of the conversation.

[104]

D/Sgt. Martin proceeded to the room where Coward was waiting.
    Coward was crying when she entered the room. He told her he was afraid of
    Davis. He stated that she wasnt asking him the right questions. He said he
    knew everything and that he was with Reid and Davis in a van on Falstaff Avenue
    when Reid shot at Roach.

[105]

Shortly after 9:00 p.m., Coward was returned to the interview
    room. He told D/Sgt. Martin that he knew Reid as Richie Rich. He stated that
    on the day of the Watson and Lewis murders, Reid and Davis picked him up
    shortly after noon hour. Reid was driving a light blue Dodge Caravan that he
    had rented. They spoke about Faces (Christians) death and the rumours going
    around that the Eglinton Boys were responsible.

[106]

Coward stated that he, Davis and Reid drove to Eglinton and
    parked in a back alley. Davis had the Glock and he provided Coward with another
    gun. The three men then entered a small jewellery store, drew their guns, and
    Reid asked for someone whose name Coward could not recall. Coward said he knew
    the person in the store and told Davis not to trouble them.

[107]

Angie Simms and her brother Andrew Simms testified at trial.
    Angie worked at the jewellery store and she and Andrew were present when three
    men entered some time after noon on July 24. Angie and Andrew did not
    specifically identify anyone and denied seeing handguns. Nonetheless, following
    the event, Angie called her employer in a fright and did not work at the store
    again. (Reid points out that the general descriptions of the assailants and the
    timing of the event serve to exclude him as one of the assailants).

[108]

After initially denying it, Coward remembered that after leaving
    the jewellery store on Eglinton, he, Davis and Reid drove to the parking lot
    behind 1620 Lawrence Avenue West. There were approximately 25 to 35 men and
    women in the lot who were drinking and mourning Faces death. People were angry
    and they were holding the Eglinton Boys responsible. Several people said that
    somebody had to go down for it. Coward recalled seeing Hamilton and someone he
    believed to be Patrick Webb in the crowd. A witness, Garfield Brahan, testified
    that he recalled seeing Hamilton, Webb, Reid and Schloss at the parking lot on
    the afternoon of the 24
th
or the day after. Some of their cell
    phones registered in the area of the lot at the time Coward said he saw them
    there.

[109]

After leaving the lot, Coward stated that he, Davis and Reid
    proceeded north on Jane Street. Reid was driving, Davis was seated in the front
    passenger seat and Coward was in the seat behind them. Reid pulled into a
    building on Falstaff Avenue to look for Roach (Colin Allen, one of the Eglinton
    Boys). As they drove in, Roach was driving towards them from the opposite
    direction. Either Davis or Reid said isnt that Colin Roach?  Coward
    responded yes, at which point Reid pulled out a gun, extended it out of the
    drivers window and fired at Roach as he passed. It was driver door to driver
    door. Reid then drove to the other side of the building and proceeded north on
    Jane Street, where he dropped Coward off at his apartment.

[110]

At the appellants preliminary inquiry, Colin Allen provided
    information for the first time about the shooting. His description of it was
    strikingly similar to Cowards account. Allen described the van that fired on
    him as a Chrysler Dodge Chevrolet van, something like that. He thought it was
    grey or silverish in colour. On July 23, 2001, Reid rented a silver Dodge
    Caravan under the name Anthony White, one of his aliases. The van was returned
    on July 27, 2001. It largely matched the description provided by Coward.

[111]

Bullets extracted from Allens car were tested forensically.
    Sometime after the August 7 interview, the police learned that the bullets
    from Allens car matched up with bullets found at the scene of the Watson and
    Lewis murders. No bullets from Davis Glock were found in Allens car.
    According to Coward, it was only Reid who fired at Roach. At the time of the
    August 7 interview, although the police were aware of the linkage between the
    bullets in the car driven by Allen and those extracted from Mr. Watson and Mr. Lewis,
    this information had not been released to the public. Finally, Davis cell
    phone registered in the vicinity of 30 Falstaff Avenue shortly after a resident
    heard gun shots and called 911.


The December 12, 2002
    Statement

[112]

On December 12, 2002, while Coward was still in
    custody awaiting trial on the York Region charges, he provided a second
K.G.B.
statement to
D/Sgt. Martin and her partner, Det. Carter.
    After being cautioned and sworn, D/Sgt. Martin reminded Coward of the
    promises or inducements she had held out to him on the last occasion. In
    particular, she repeated the promise that his statement would not be used
    against him on any charges relating to the gun found in Davis car and that the
    police would make efforts to have him and his family placed in the witness
    protection program. Coward expressed a desire to be placed in the witness
    protection program and stated that he and his wife would want to be relocated
    before his statements were disclosed to the defence.

[113]

At the outset of the December 12 statement,
    Coward confirmed that while he was off-camera during the August 7 interview, he
    was not offered any further inducements by the police, nor did any police
    officers threaten him in any manner. He agreed that when he spoke with officers
    off-camera, including
D/Sgt. Martin, he did so at his own request and of
    his own volition. He further acknowledged that in the several off-camera
    discussions, he was the one who prompted the police to question him about Reid
    and the shooting incident on Falstaff Avenue involving Colin Allen. The police
    then provided Coward with his cell phone records and the remainder of the
    interview was mainly taken up with a review of those records, particularly his
    calls on July 24, 2001.

The January 16, 2003 Statement

[114]

On December 22, 2002, Coward resolved the York
    Region charges by way of a plea of guilty. Over the Christmas weekend 
    December 27 to December 31  Coward left voice messages for
D/Sgt.
    Martin and Det. Carter, indicating that he wanted to see them to set something
    straight.

[115]

On January 10, 2003, Det. Sepkowski testified at Davis trial on
    the York Region charges and in the course of his evidence, he referred to
    Cowards December 12, 2002 meeting with the Toronto homicide officers. Det.
    Sepkowski relayed this information to Det. Carter after he finished testifying.

[116]

On January 16, 2003, Detectives Carter and Horner attended at the
    Toronto West Detention Centre to speak with Coward. The meeting with Coward was
    audiotaped. Det. Carter anticipated that Coward might recant his earlier
    statements and Coward did just that.

[117]

Coward maintained that he had not been honest with the police in
    his earlier statements. He said that, in truth, he had obtained the 9 mm Glock
    for Patrick Webb, not Everald Davis. He had misled the police earlier because
    Webb had threatened his family.  He falsely implicated Davis because of the
    disparaging remarks Davis had made about him on the wiretaps. Coward denied
    witnessing the shooting of Colin Allen on Falstaff Avenue and claimed that he
    had made that up when speaking to D/Sgt. Martin.

[118]

On February 7, 2003, Coward received a 10-month sentence on the
    York Region charges, in addition to a credit of 38 months for the 18 months he
    had spent in pre-trial custody.

The Preliminary
    Inquiry  March 2003

[119]

Coward was called by the Crown as a witness at
    the preliminary inquiry. He testified over the course of 7 days.

[120]

In examination-in-chief, Coward maintained that
    he purchased the gun in Florida for Patrick Webb. He admitted knowing Reid and
    Davis but claimed that he was not with them on July 24, 2001.

[121]

Crown counsel then sought leave to cross-examine
    Coward on his August 7 and December 12 statements. Those statements were played
    in Cowards presence. Coward maintained his position that he purchased the gun
    for Webb and that he was not with Reid and Davis on the day of the Watson and
    Lewis murders.

[122]

The Crown then sought to have Cowards August 7
    and December 12 statements admitted for their truth. With the concurrence of
    defence counsel, the preliminary inquiry judge ruled that the Crown could
    cross-examine Coward on his prior statements and the defence counsel could do
    so as well, in addition to cross-examining him at large.

[123]

In cross-examination by Crown counsel, Coward
    testified that the police coerced him into naming Davis as the person for whom
    he had purchased the gun in Florida. He was told that if he did not name Davis,
    he would be charged with offences relating to the gun and he would also face
    murder charges in relation to Watson and Lewis. As for the shooting incident on
    Falstaff Avenue involving Colin Allen, Coward stated that he told the police
    that he had heard rumours about it but that he did not know who was involved.
    According to Coward, the police told him to implicate Davis and Reid. He later
    changed his explanation and said that the police did not tell him what to say.
    Coward made the same claim in relation to the incident at the boutique on
    Eglinton. He had heard rumours about it but the police made him say that he,
    Reid and Davis were involved. He later changed that explanation and said that
    the police did not tell him what to say. Coward refused to accept that he
    recanted his
K.G.B.
statements because he was afraid of Reid and Davis, knowing what
    they might do to him.

[124]

In cross-examination by Reids counsel, Coward
    provided a new explanation for his earlier statements. He agreed that when he
    spoke to the police on August 7, 2002, he knew that any hope he might have of
    receiving bail on the York Region charges would disappear if he were charged in
    connection with the Glock handgun. He also believed that because of his
    connection to the gun, he could be charged with the murders of Watson and
    Lewis. Finally, he knew that by cooperating with the police, he would put
    himself at risk in jail and he was not about to do that without obtaining a
    benefit in return.

[125]

In cross-examination by Hamiltons counsel,
    Coward changed his explanation again. He now conceded that he had no
    explanation as to why he had implicated himself in the boutique incident on
    Eglinton Avenue West or the shooting incident involving Colin Allen on Falstaff
    Avenue. He agreed that this was information he volunteered to the police; it
    was not something the police forced him to say. He also could not explain why
    he felt that the information relating to the boutique and the shooting of Colin
    Allen would be of any assistance to the Toronto police in their investigation
    of the Watson and Lewis murders.

The
    Trial Judges Ruling on Cowards August 7 and December 12, 2002
K.G.B
.
Statements

[126]

At trial, the defence argued that Cowards two
K.G.B.
statements were inadmissible for the truth of their contents for
    one reason:  they were the product of police coercion, having been obtained by
    promises or inducements.

[127]

In support of this position, defence counsel
    referred to Lamer C.J.s reasons in
K.G.B.
where, at pp. 298 and 299,
    the Chief Justice reserved to trial judges a residual discretion to disallow
    the admission of a statement for its truth even though the statement had been
    videotaped and there had been a warning and oath administered. In this regard,
    Lamer C.J. was concerned that there could be situations where the oath and
    videotape and the acknowledgement of the warning were made in circumstances
    that rendered them suspect in the same way that confessions may be suspect if
    coerced by police investigators.

[128]

To account for those situations, Lamer C.J.
    suggested that the test developed  for the admission of confessions should
    be applied to prior statements where such statements are being tendered for
    their truth. Trial judges were to satisfy themselves, usually on a balance of
    probabilities, that the statement was not the product of coercion of any form,
    whether it involves threats, promises, excessively leading questions by the investigator
     or other forms of investigatory misconduct.

[129]

In view of that requirement, the defence
    maintained that because the Toronto police had promised Coward certain things,
    including transactional immunity in Canada in connection with the gun located in
    Davis car, Cowards two
K.G.B.
statements should be treated as suspect and not admitted for
    their truth.

[130]

The trial judge disagreed. In concluding that
    the two
K.G.B.
statements were admissible for their truth, he found as a fact that
    there were two promises held out to Clarence Coward by the police  one being
    transactional immunity in relation to the gun, the other being an implicit
    promise by D.C. Sepkowski that if Coward were truthful, the Toronto police
    could approach the York Regional Police on the outstanding [home invasion]
    charges Mr. Coward faced in Newmarket  Obviously, Mr. Coward wanted some
    consideration if he cooperated with the Toronto Police, should he eventually be
    found guilty of the Newmarket charges. In the trial judges opinion, however,
    neither promise, nor both promises combined, coerced Mr. Coward into making the
    first videotape statement.

[131]

In his ruling, the trial judge acknowledged that
    had the Crown attempted to use the statements against Mr. Coward as an
    accused, the statements would have been involuntary in the traditional sense of
    the voluntariness rule
qua
accused. He believed, however, that
    different considerations apply to statements taken from a witness as opposed to
    an accused, one being the right of an accused to be free from
    self-incrimination. In the case of a witness, an inducement provided to obtain
    information needed to bring real perpetrators to justice is generally proper,
    unless the inducement is coercive, thereby depriving the person giving the
K.G.B.
statement of his or her freedom of choice. In this case, Coward
    was not deprived of his free will by virtue of the promises made to him.
    Accordingly, in the opinion of the trial judge, his videotape statements
    [were] voluntary within the criteria delineated by the Supreme Court in
R.
    v. B. (K.G.),

supra
.

[132]

Having made that determination, the trial judge
    went on to consider, in the exercise of his residual discretion, whether the
    admission of the
K.G.B.
statements would bring the administration of justice into
    disrepute or render the trial unfair to the accused; for example, where the
    declarant is manifestly unreliable and the statement is devoid of confirmatory
    evidence.

[133]

In this regard, while the trial judge accepted
    that Coward may have had a motive to lie about Davis because Davis had made
    negative comments about him on the wiretaps and because he had reason to fear
    Davis, in his view, those factors prompted Coward to tell the truth so that he
    and his family could be entered into the witness protection program. As for
    Reid, the trial judge was satisfied that Coward had no motive whatsoever to
    lie about him.

[134]

Having addressed the issue of Cowards motive to
    speak to the police, the trial judge turned next to consider whether Cowards
    videotaped statements were manifestly unreliable.  In the opinion of the
    trial judge, they were not. Rather, he found them to be highly reliable for two
    distinct reasons:

I find  that the statements are
    highly reliable because they are confirmed in detail by independent evidence
    and because the highly-detailed particulars of the statement were volunteered
    by the declarant and were not in any way suggested by the police to the
    declarant. In fact, the police were surprised by the declarants statement that
    he was with Davis and Reid earlier on the day of the killings and that Reid had
    shot up Colin Allens van. Those details were totally unexpected, even though
    the details were merely incidental to the later killings.

[135]

Lastly, the trial judge considered the defence
    submission that it would be unfair to the accused if the jury were to assess
    the ultimate reliability of Clarence Coward in the absence of his
    cross-examination before them and in the absence of their opportunity to
    observe his demeanour. The trial judge answered this concern by noting that
    the Crown had conceded that Cowards recantation in his third statement and at
    the preliminary inquiry should go to the jury so as to give them a complete
    picture of Clarence Coward. Added to that, the trial judge noted that the jury
    would be privy to hundreds of pages of cross-examination of Clarence Coward
    from the preliminary inquiry and the jury could observe his demeanour during
    the videotape statements.

[136]

In the end, the trial judge was satisfied that
    the admission of the videotape statements [would] not render the accuseds
    trials unfair or bring the administration of justice into disrepute.
    Accordingly, he ordered that the four statements  be admitted, subject to
    requisite editing.

Analysis

[137]

We are satisfied that in admitting Cowards two
K.G.B.
statements for their truth, the trial judge addressed the pertinent
    issues and came to the correct conclusion. The trial judge did not have the
    benefit of the Supreme Courts helpful and instructive reasons in
R. v. Khelawon
(2006), 215 C.C.C. (3d) 161 when he delivered his ruling.

[138]

Khelawon
advocates a holistic approach to the question of threshold reliability. In some
    instances, the threshold test for reliability will be met by simply looking at
    the circumstances under which the statement came about. In others,
    circumstances external to the making of the statement will allow for sufficient
    testing of the truth and accuracy of the statement. At para. 49 of
Khelawon
,
    Charron J. succinctly explained the two different criteria that are relevant to
    the reliability requirement:

The criterion of reliability is
    about ensuring the integrity of the trial process. The evidence, although
    needed, is not admissible unless it is sufficiently reliable to overcome the
    dangers arising from the difficulty of testing it. As we shall see, the
    reliability requirement will generally be met on the basis of two different
    grounds, neither of which excludes consideration of the other.
In some
    cases, because of the circumstances in which it came about, the contents of the
    hearsay statement may be so reliable that contemporaneous cross-examination of
    the declarant would add little if anything to the process. In other cases, the
    evidence may not be so cogent but the circumstances will allow for sufficient
    testing of evidence by means other than contemporaneous cross-examination.
In
    these circumstances, the admission of the evidence will rarely undermine trial
    fairness. However, because trial fairness may encompass factors beyond the
    strict inquiry into necessity and reliability, even if the two criteria are
    met, the trial judge has the discretion to exclude hearsay evidence where its
    probative value is outweighed by its prejudicial effect. [Emphasis added.]

[139]

For present purposes,
Khelawon
is
    significant because of the courts clear statement, at para. 100, that the
    inquiry into threshold reliability need not be limited to the circumstances
    surrounding the making of the statement. Rather, the broader picture, including
    the existence of corroborative evidence, may be considered in deciding whether
    the statement is inherently trustworthy and thus sufficiently reliable to
    warrant its reception as evidence of the truth of the matters stated therein.

[140]

Before addressing in fuller terms the impact of
Khelawon
on the issue at hand, we propose to return to
K.G.B.
and address the
    appellants chief, and indeed only complaint, that because the police made
    promises to Coward to induce him to speak, the trial judge erred in admitting
    his two
K.G.B.
statements for their truth.  According to the appellants, because
    the two
K.G.B.
statements were the product of inducements, pursuant to the Supreme
    Courts decision in
K.G.B.
,

they ought not to have been admitted
    regardless of Cowards status as a witness rather than as an accused.

[141]

We refuse to give effect to that argument. In
    particular, we do not read
K.G.B.
as laying down a hard and fast rule
    that all witness statements taken in contravention of the traditional
    confessions rule must necessarily be rejected as evidence of the truth of their
    contents.

[142]

In
K.G.B.
, Lamer C.J. introduced the
    pertinent discussion of the rule relating to confessions at p. 298 as
    follows:

Even where there has been a
    warning and oath administered, and the statement videotaped, or sufficient
    substitutes established, the trial judge will still have
the discretion
to refuse to allow the jury to make substantive use of the statement. [Emphasis
    added.]

[143]

The Chief Justices choice of the word
    discretion is, in our view, significant. It leads us to believe that he did
    not intend to create a hard and fast rule, particularly in view of the
    rationale he gave, also at p. 298, for concluding that trial judges should
    retain a residual discretion:

Proponents of the orthodox rule
    voice the concern that malign influences on the witness by police may precede
    the making of the statement and shape its content, in the same way that
    confessions may be suspect if coerced by police investigators. That is, it
    still may be the case that the oath and videotape, and the acknowledgement of
    the warning,
were made under circumstances that make them suspect
.

For this reason, the test
    developed by this court for the admission of confessions is well suited to
    making a threshold determination of whether the circumstances under which the
    statement was made
undermine the veracity of the indicia of reliability
.
    [Emphasis added.]

[144]

In this passage, the Chief Justice is cautioning
    trial judges not to become mesmerized by the indicia of reliability. When the
    indicia of reliability are found to exist, normally this will justify the
    admission of a statement for its truth. But there may be cases where the trial
    judge is concerned that the indicia of reliability are a façade  and in such
    circumstances, the voluntariness branch of the confessions rule provides a
    ready-made guide to assist trial judges in making their threshold reliability
    determination. For example, if a trial judge were to entertain a real concern
    that a witness statement was the product of police coercion and the witness
    simply told the police what the police wanted to hear, this would necessarily
    undermine the veracity of the indicia of reliability and render the proposed
    statement inadmissible for its truth. In that sense, the residual discretion
    vested in trial judges may be seen as a safety valve. It ensures that the
    decision to admit a statement for its truth does not devolve into a merely
    mechanical exercise.

[145]

Interpreting
K.G.B.
in this fashion does
    not undermine the concerns raised by the Chief Justice in which he expressed
    the view that judges must be given a residual discretion. But just as the
    question of admission should not be treated as a mechanical exercise, neither
    in our view, should the question of exclusion. The
per se
rule suggested
    by the appellants runs precisely that risk  and we reject it for that reason.

[146]

Common sense alone would indicate that the Chief
    Justice was not advocating a
per se
rule in the case of witness
    statements. Surely, he did not intend, without more, that the valuable evidence
    of a terrified witness should be lost because the witness would only speak on the
    promise that the police would take steps to enroll the witness in a witness
    protection program.

[147]

In this case, the trial judge considered the
    promises and inducements held out to Coward. He was clearly satisfied that they
    did not impact on the voluntariness of Cowards statements, nor were his
    statements a product of police coercion. On the contrary, he found that Coward
    spoke willingly to the police and his statements were voluntary and the product
    of his free will.

[148]

Those findings were available to the trial judge
    and we see no basis for interfering with them. In short, having considered the
    promises and inducements made to Coward, the trial judge was satisfied that
    they did not undermine the veracity of the indicia of reliability. Hence, he
    concluded that Cowards two
K.G.B.
statements were admissible for their truth. In our view, that
    conclusion is unassailable.

[149]

If, however, we are wrong in our assessment of
K.G.B.
and the appellants are correct that it stands for the proposition that where
    the police make promises to a witness to induce the witness to speak, the
    ensuing statement can never be admitted for its truth, we are respectfully of
    the view that
K.G.B.
has, to that extent, been overtaken by
Khelawon
.

[150]

Without being critical, when
K.G.B.
was
    decided, the law was at best murky on the extent to which a court could look
    beyond the circumstances surrounding the making of the statement in assessing
    threshold reliability. It can, however, be fairly said that the spotlight was
    definitely focused on the circumstantial guarantees of trustworthiness
    surrounding the making of the statement.

[151]

Following
K.G.B.
, the law on this subject
    remained unsettled until the Supreme Court gave its decision in
R. v. Starr
,
    [2000] 2 S.C.R. 144.
Starr
put to rest any notion that a court could
    look beyond the four corners of the statement in making its threshold
    reliability assessment. At paras. 215 and 217, the court stated:

Threshold reliability is concerned
    not with whether the statement is true or not; that is a question of ultimate
    reliability.
Instead, it is concerned with whether or not the circumstances
    surrounding the statement itself provide circumstantial guarantees of
    trustworthiness
.



At the stage of hearsay
    admissibility the trial judge should not consider the declarants general
    reputation for truthfulness, nor any prior or subsequent statements, consistent
    or not. These factors do not concern the circumstances of the statement 
    itself.
Similarly, I would not consider the presence of corroborating or
    conflicting evidence
. [Emphasis added.]

[152]

But
Starr
, like
K.G.B.
, has been
    overtaken by
Khelawon
. Trial judges are no longer restricted to
    considering the circumstances surrounding the making of the statement in
    assessing threshold reliability. They can now consider the broader picture,
    including the existence of corroborative evidence, in deciding whether a
    statement is inherently trustworthy and thus sufficiently reliable to warrant
    its admission for the truth of its contents.

[153]

In short, post-
Khelawon
, the emphasis
    appears to have shifted away from potential unreliability and is now more
    focused on actual reliability  something the confessions rule does not concern
    itself with. This point was made succinctly by Cory J. in
R. v. Hodgson
,
    [1998] 2 S.C.R. 449, at paras. 19 and 20, some five years after
K.G.B.
was decided:

It must be recognized that the
    purpose of the confessions rule is to exclude putatively unreliable statements,
    not actually unreliable statements.
In other words, the confessions rule
    excludes statements obtained by force, threat or promises as somehow inherently
    unreliable, but does not inquire into the actual truth or falsity of the
    statement. If the concern of the confessions rule were truly the reliability of
    the statement, then the courts inquiry would focus on objective corroboration
    of the confession evidence; if additional evidence confirmed the confession was
    accurate, it should be admitted under a reliability rationale
.

Instead, the confessions rule asks
    only if the statement was voluntary, not if the statement is true. [Emphasis
    added.]

[154]

Once it is accepted that the threshold
    reliability assessment is not restricted to the circumstances surrounding the
    making of the statement, using the confessions rule as the sole arbiter upon
    which to base the assessment is counter-intuitive, if not plainly illogical.
    That is the position the appellants seek to persuade us of and it is one we
    reject.

[155]

Khelawon
, in our
    view, requires trial judges to ask two questions in deciding whether a witness
    statement should be admitted for its truth:

1. On the basis of
    the evidence presented, is the trier of fact able to sufficiently test the
    truth and accuracy of the statement in issue?

2. If the answer to
    question one is yes, are there overriding policy considerations that would
    prevent the statement from being admitted for its truth?

[156]

With respect to the first question, as
Khelawon
explains, in some instances, the answer will be apparent having regard to
    the circumstances under which the statement came about. In others,
    circumstances external to the making of a statement will be such that the trier
    of fact can sufficiently test the statements truth and accuracy. In still
    others, a combination of the two will satisfy the threshold reliability
    requirement.

[157]

With respect to the second question  policy
    concerns  if the police were to engage in misconduct such as beating a witness
    to obtain a statement, or conduct that would otherwise bring the administration
    of justice into disrepute, such as posing as a priest in a confessional, the
    statement would almost certainly be rejected as evidence of the truth of its
    contents: see
K.G.B.
, at p. 299 and
R. v. Rothman
(1981), 59
    C.C.C. (2d) 30 (S.C.C.), at p. 74. Another example would be where the probative
    value of the statement is outweighed by its prejudicial effect: see
Khelawon
,
    at para. 49.

[158]

Applying those principles to the case at hand,
    we note that although the trial judge did not have the benefit of
Khelawon
,
    he considered in his reasons under the heading, Residual Discretion, the
    strong corroborative evidence that lent support to the veracity of Cowards two
K.G.B.
statements. He also noted that although Coward was absent from the
    trial, the jury would have the benefit of his evidence from the preliminary
    inquiry where he was fully cross-examined by the defence. Moreover, the
    videotapes of his
K.G.B.
statements would provide the jury with a window into his demeanour.

[159]

Those factors, in combination with the trial
    judges earlier finding that despite the promises made to him, Cowards two
K.G.B.
statements were given voluntarily, of his own free will and without
    coercion, were sufficient in the trial judges view to warrant the admission of
    the
K.G.B.
statements for their truth. In line with
Khelawon
, we are
    satisfied that he came to the correct conclusion.

[160]

Accordingly, we would not give effect to this
    ground of appeal.

2.         Did
    the trial judge err in including Cowards preliminary inquiry testimony in the
    package of evidence presented to the jury?

[161]

The appellants contend that the trial judge
    erred in providing the jury with Cowards preliminary inquiry testimony. In
    particular, they submit that in doing so, the jury was improperly exposed to
    the Crowns cross-examination of Coward (following a finding that Coward was a
    hostile witness) in which the Crown suggested that it was the violent
    dispositions of Reid and Davis that prompted Cowards recantation.
    Alternatively, the appellants submit that defence counsel should have been
    given an election as to what portions of their cross-examination would be
    placed before the jury.

[162]

In support of their primary submission  that
    Cowards evidence from the preliminary inquiry should have been withheld from
    the jury  the appellants submit that Cowards third statement, in which he
    recanted his two
K.G.B.
statements, should simply have been left to the jury as a prior
    inconsistent statement, which the jury could consider in testing the veracity
    of his
K.G.B.
statements. Had the third statement been treated in that fashion,
    there would have been no basis for the Crown to introduce Cowards testimony
    from the preliminary inquiry. Admitting the third statement for the fact that
    it was made, and not for its truth, would have left Cowards substantive
    evidence unaffected.  And because the subsequent inconsistent statement would
    not have rendered Coward a hostile witness, there would have been no basis for
    the Crown to cross-examine him under s. 9(2) of the
Canada Evidence Act
,
    R.S.C. 1985, c. C-5.
[5]


[163]

According to the appellants, the ruling of the
    trial judge effectively allowed the prosecution, in redirect, to cross-examine
    their own witness on a statement not raised by the defence in
    cross-examination. Moreover, it exposed the jury to the Crowns suggestion
    that Cowards recantation was driven by his fear of Reid and Davis, thereby
    needlessly risk[ing] an inference of guilt from bad character.

[164]

As for the secondary argument  that defence
    counsel should have been given an election as to what portions of their
    cross-examination would be placed before the jury  the appellants submit that
    defence counsel may well pursue lines of cross-examination at a preliminary
    inquiry that are abandoned at trial and that their control over trial strategy
    should not be suspended because the witness is unavailable and the Crown
    resorts to s. 715 of the
Criminal Code
[6]
or the principled
    exception to the hearsay rule. In particular, the appellants submit that it
    was improper to permit the Crown to take advantage of a portion of Cowards
    cross-examination in which defence counsel for Hamilton effectively
    discredited Cowards explanation for the statements of August 7, 2002 and
    December 16, 2002.

[165]

We do not give effect to these submissions for
    several reasons, the primary one being that they were not raised at trial and
    bear no relation to the submissions made by defence counsel to the trial judge.

[166]

At trial, defence counsel sought to have
    Cowards third statement admitted for its truth. No one suggested that it
    should simply be treated as a prior inconsistent statement  and with good
    cause, at least from Davis perspective.

[167]

In his third statement, Coward shifted the
    spotlight from Davis to Patrick Webb. He now claimed that the gun he had
    purchased in Florida was for Webb, not Davis. He further stated that he had
    implicated Davis because Webb was threatening his family.

[168]

From Davis perspective, it was important that
    he be able to point the finger at Webb as a third party suspect. Cowards
    allegations against Webb provided Davis with the core information he needed to
    pursue that defence  but he could only do so if Cowards allegations against
    Webb, contained in the third statement, were admitted for their truth.

[169]

And that explains, at least in part, why defence
    counsel at trial were insistent that Cowards third statement be treated as a
K.G.B.
statement, either independently or as an addendum to his two
    earlier
K.G.B.
statements. Those arguments, which the trial judge rejected, are
    not pursued on appeal. Instead, the appellants seek to advance the prior
    inconsistent statement argument  an approach that does not coincide with the
    approach they took at trial. For that reason alone, we would not give effect to
    it.

[170]

Likewise, defence counsel at trial did not raise
    concerns about exposing the jury to the Crowns cross-examination of Coward in
    which the Crown suggested that it was the violent dispositions of Reid and
    Davis that prompted Cowards recantation. In any event, the trial judge
    provided the jury with a strong limiting instruction on the use of bad
    character evidence. In the light of this instruction, there is no basis for
    inferring that the jury would have misused the preliminary inquiry evidence as
    the appellants now suggest.

[171]

Finally, the appellants did not ask the trial
    judge to limit the preliminary inquiry evidence that went to the jury. Like the
    other complaints that we have mentioned, this one too suffers from the fact
    that it was not raised at trial.

[172]

It is apparent that the real reason why the defence
    did not want Cowards preliminary inquiry evidence left with the jury is
    because it exposed the incredulity of his reasons for recanting and the inanity
    of his explanations for providing the
K.G.B.
statements in the first place  all of which served to undermine, if not
    eviscerate, the veracity of his recantations.

[173]

By way of elaboration, in his third statement to
    the police, which the appellants wanted the jury to have, Coward provided two
    reasons for recanting. First, he claimed that although he had purchased the gun
    in Florida for Webb, not Davis, Webb had threatened to harm Cowards family if
    Coward implicated him in the purchase of the gun. Second, Coward chose to
    falsely implicate Davis because he was angry at Davis for making disparaging
    remarks about him on the wiretaps. Notably, he gave no reason for falsely
    implicating Reid.

[174]

At the preliminary inquiry, Coward provided a
    litany of explanations for implicating Davis and Reid in his
K.G.B.
statements. First, he claimed that the police coerced him into
    naming Davis as the person for whom he had purchased the gun. He was told that
    if he did not do so, he would be charged with offences relating to the gun and
    he would also face murder charges in relation to Watson and Lewis.

[175]

As for the shooting incident on Falstaff Avenue,
    Coward stated that he told the police he had heard rumours about it but he did
    not know who was involved. The police told him to implicate Reid and Davis.
    Coward made the same claim in relation to the incident at the boutique on Eglinton.
    He later denied that the police told him what to say in relation to those
    incidents. Contrary to his second
K.G.B.
statement, in which he
    confirmed that nothing untoward occurred on August 7, 2002 when he was
    off-camera, Coward now maintained that the police threatened him and told him
    what they wanted to hear when the camera was not running.

[176]

Coward testified that there were other reasons
    for falsely implicating Reid and Davis in his
K.G.B.
statements. These included his claim that he had been roughed up before by one
    of the York Region officers and he was frightened of him; he was upset with
    Davis because of the negative things Davis had been saying about him; Webb had
    told him to say that he had given the gun to Davis; and in an effort to get bail
    on the York Region charges, he lied to the police to help his position.

[177]

In cross-examination by Hamiltons lawyer,
    Coward conceded that he had no explanation for why he had implicated himself in
    the Falstaff shooting or the Eglinton boutique incident. He also could not
    explain why he felt the information relating to the shooting or the boutique
    would assist the Toronto police in their investigation of the Watson and Lewis
    murders.

[178]

Against this backdrop, it is little wonder that
    the defence only wanted the jury to receive Cowards third statement and not
    his evidence from the preliminary inquiry.

[179]

But, as the trial judge rightly concluded, the
    defence was not entitled to have their cake and eat it too. If the defence
    wanted to have Cowards initial recantation placed before the jury, they had to
    accept the good with the bad. Cowards motivation for recanting was critical.
    The Crown put it down to his fear of Reid and Davis. The defence wanted to
    limit it to the two reasons Coward mentioned in his third statement.

[180]

While the trial judge was quite properly
    concerned, as a matter of fairness to the defence, that the jury should be
    apprised of Cowards recantation, he was not prepared to leave the jury with a
    false and misleading impression at the instance of the defence. While the
    defence was entitled to a level playing field, it was not entitled to a field
    that tilted unfairly and misleadingly in its favour. The jury was entitled to
    the full picture  and that is precisely what the jury got: see generally Charron
    J.s reasons in
R. v. Laboucan
(2010), 253 C.C.C. (3d) 129 (S.C.C.), at
    paras. 15, 21 and 22.

[181]

In these circumstances, we need not decide
    whether Cowards preliminary inquiry evidence was admissible under s. 715 of
    the
Criminal Code
or under the principled approach to hearsay or merely
    as a function of the trial judges discretion to ensure a fair trial. Whatever
    the basis for admissibility, in our view, Cowards evidence from the
    preliminary inquiry was properly placed before the jury.

[182]

Accordingly, we do not give effect to this
    ground of appeal.

3.         Did
    the trial judge err in failing to give the jury a
Vetrovec
warning in
    relation to Coward?

[183]

The appellants submit that the trial judge erred
    in failing to give the jury a
Vetrovec
warning in relation to Coward.
    They submit that Cowards evidence was essential to the Crowns case against
    Reid and integral to its case against Davis. They further submit that Cowards
    credibility was highly suspect given his unsavoury background, his criminal
    record, his admitted perjury and his willingness to tell the police whatever
    the police wanted to hear to better his own situation. In these circumstances,
    the appellants submit that a
Vetrovec
warning was mandatory.

[184]

The trial judge did not see the necessity of a
Vetrovec
warning. In his view, Coward did not present as an unsavoury witness and his
    criminal record was relatively modest. It consisted of a dated drug-related
    conviction for which he received a 15-day sentence and convictions for robbery
    and unlawful possession of a firearm. The robbery charge related to the York
    Region home invasion and the firearm charge related to the gun found on Coward
    when he was arrested for the home invasion charges. That was the extent of his
    criminal record at the time his evidence was tendered at trial and there was
    little else in his background and character that would justify an unsavoury
    witness finding.

[185]

Against that backdrop, the trial judge did not
    feel that a
Vetrovec
warning was required. For reasons that follow, we
    find it unnecessary to decide whether he was correct. We do note, however, that
    trial judges are entitled to a good deal of latitude in this area and their
    decisions should not be lightly interfered with on appeal: see
R. v. Bevan
(1993), 82 C.C.C. (3d) 310 (S.C.C.), per Major J. at p. 326.

[186]

That said, we think the safer course would have
    been to provide the jury with a
Vetrovec
warning.  Cowards evidence was
    central to the Crowns case against Reid and important to its case against Davis.
    There were credibility problems with his evidence. If nothing else, prudence
    dictates that the jury should have been impressed with the need to proceed with
    considerable caution before acting on Cowards evidence, without more, to
    convict Reid and/or Davis: see
R. v. Brooks
(2000), 141 C.C.C. (3d) 321
    (S.C.C.), per Major J. for the majority on this point at p. 347.

[187]

However, when the charge is considered as a
    whole, we are satisfied that the jury received the equivalent of a
Vetrovec
instruction. Specifically, the jury would clearly have understood that they
    were to proceed with caution before convicting either Reid or Davis on Cowards
    evidence, without more, and the reasons for this need for caution.

[188]

In his charge, the trial judge told the jury
    that Coward either perjured himself during the first two statements or did so
    at the preliminary inquiry and that as an admitted perjurer, the jury must
    be most careful in assessing his evidence. Both versions of his evidence could
    not each be true and the jury was to look for confirmatory evidence
    supportive of one or the other versions.

[189]

Pausing here, the appellants take issue with
    that instruction. They submit that it invited the jury to simply choose between
    the two versions and in doing so, effectively shifted the burden away from the
    Crown where it belonged.  Moreover, they argue that to the extent Cowards
    evidence helped Reid and Davis, there was no need for the jury to look for
    confirmatory evidence to act on it and the trial judge erred in instructing
    the jury otherwise.

[190]

We would not give effect to those submissions.
    Commencing with the first complaint, the trial judge in the ensuing paragraph specifically
    told the jury that the Crown bore the onus of proving that the
K.G.B.
statements were truthful:

However, the onus is on the Crown
    to satisfy you that the videotaped statements are truthful with respect to
    Everald Davis and Michael Reid.

[191]

The trial judge repeated this instruction at the
    end of his specific instructions on Coward:

In the end, it is the Crown who
    must satisfy you to find as fact that Clarence Coward is telling the truth
    about giving Everald Davis the gun prior to July 24, 2002 [sic], that he is
    telling the truth about the visit to the jewellery store with Reid and Davis,
    and that he is telling the truth about Reids shooting up of Colin Allens
    rental van. You may so find but only after a most careful assessment of
    Clarence Coward, given his subsequent recantation under oath. He was a perjurer
    either during the first two sworn videotape statements or at the preliminary
    inquiry.

[192]

As for the second complaint, while we agree that
    the jury could act on Cowards helpful evidence without more, the impugned
    instruction did not direct the jury otherwise. Rather, in our view, it simply
    amounted to a common sense proposition that the jury would wish to consider in
    deciding whether the Crown had met its onus of establishing that Coward was
    telling the truth.

[193]

The more fundamental concern of the appellants
    is that the trial judge inappropriately focused the jurys attention on
    Cowards admitted perjury and in doing so, he failed to mention the many other
    factors that impacted on his credibility and heightened the need for caution in
    assessing his evidence. According to the appellants, the jury should have been
    alerted to Cowards criminal antecedents; his involvement in the importation of
    guns into Canada; his interest in escaping liability for bringing guns into
    Canada and, in that regard, the inducements he obtained from the Toronto
    police; his knowledge that the Toronto police were looking for information
    pertinent to the Watson and Lewis murders; and the advantage he hoped to gain
    for himself on the York Region charges.

[194]

We do not deny the significance of those
    matters, nor do we question the importance of alerting the jury to them. But
    when the addresses of counsel are considered along with the trial judges
    charge as a whole, it becomes apparent that these matters, or most of them,
    were brought to the jurys attention time and time again.

[195]

Fixing solely on the charge, the trial judge
    reviewed in painstaking detail, not once but twice, the positions of Reid and
    Davis both on a general level and specifically in relation to Coward. By way of
    example, in his review of Reids position, the trial judge stated:

As for Clarence Coward he lied in
    his videotaped statements to get back at Everald Davis. He lied about Michael
    Reid because Reid was Daviss friend and Coward wanted to get back at Davis.
    Clarence Cowards first videotape statement is replete with internal
    inconsistencies and patent lies. He initially said that he had not been at the
    jewellery store, that he had not been at Falstaff, that he had not been in the
    parking lot behind 1620 to 1622 Lawrence Avenue West. Given those initial
    denials, it is impossible to believe that he is later telling the police the
    truth that he indeed did visit those locations with Michael Reid and Everald
    Davis.



The Crowns case depends on the
    evidence of a gun-toting, car-washing drug bandit, Clarence Coward. Clarence
    Coward has absconded and therefore prevents you from assessing his demeanour
    and his credibility as a witness at this trial. His evidence is unreliable and
    you must not convict Michael Reid on the basis of Clarence Cowards perjured
    evidence.



Defence counsel urges you to
    reject as untrue the evidence of Clarence Coward, an inveterate liar. After his
    arrest on September 10
th
, 2001, with a loaded gun on his person,
    Coward immediately lied to the police. He denied his guilt but later pled
    guilty to the kidnapping and robbery charges. On January 16th, 2002, Coward
    attempted to get back at Everald Davis when he said that Michael Reid had shot
    at Colin Allens vehicle. Coward lied about Reid because Reid was Daviss
    friend. Cowards videotaped statement on August 7th, 2002, was bought testimony.
    It was purchased. He was given immunity from the gun charges.



Colin Allen also said that his car
    was shot at between 11 a.m. and 1 p.m. ... At 1:02 p.m. Reid phoned Coward and
    at 1:07 p.m. Coward phoned Davis. At those times Coward was obviously with
    neither Reid or Davis. Clarence Coward is an unsavoury person, a congenital
    liar. You must not convict Michael Reid on the basis of Clarence Cowards
    purchased evidence.

[196]

The trial judge provided the jury with a similar
    review in relation to Davis:

As for Clarence Coward, you must
    be most careful in assessing his perjured evidence. He is a manipulative liar
    whose lies are always self-serving. The police used coercion and promise of
    advantage to get Coward to falsely accuse Everald Davis. Be mindful and circumspect
    about what happened off camera between Clarence Coward and Detective Nicol who
    threatened to charge Coward with murder unless he switched from Ginga to Ninja
    as being the person to whom he had given the Glock 26 murder weapon prior to
    the killings of Watson and Lewis.



As for Clarence Coward, you should
    be most careful in assessing his evidence. He is a manipulative perjurer who
    lied to serve his own self-interest. Clarence Coward had from June 2002 until
    August 7th, 2002, to think about what he might tell the police about the
    murders. Furthermore, Coward was aware that Davis on the intercepts was upset
    with Coward, though, of course, there were no direct threats by Davis on the
    intercepts to harm Coward. By December 18th, 2002, Davis, through Essue, had
    learned that Coward was running off his mouth about the Falstaff incident.
    Nothing more.

Keep in mind the presence of
    coercion or promises by the police which may have caused Coward to falsely
    accuse Davis and Reid. Be suspect or suspicious of what allegedly happened off
    camera. Coward testified at the preliminary inquiry that the police had
    threatened to charge him with a gun and two murders unless he switched from
    Ginga to Ninja as the man in possession of the Glock murder weapon. He had to
    switch the identities even though it was false. The police forced him to do so
    under threat of serious criminal charges.

[197]

The trial judge also provided instructions about
    Coward that were pertinent to both Reid and Davis. One such example appears
    below:

However, a different rule applies
    to the rumours as they relate to Clarence Coward. It is the position of the
    accused Michael Reid and Everald Davis that Clarence Coward fabricated his
    videotaped statements as they relate to the visit to the jewellery store on Eglinton
    Avenue West and to the shooting at Roachs vehicle on Falstaff Avenue and to
    the visit at the hangout behind 1620 and 1622 Eglinton Avenue West (sic).
    Rumours were rife in the Jamaican community as to these incidents, and Clarence
    Coward, who knew of the rumours, could have simply positioned himself together
    with Michael Reid and Everald Davis as participants in the incidents when, in
    fact, neither was involved in either incident. It was simple for Clarence
    Coward to substitute Reid and Davis for the real participants because Clarence
    Coward knew all the details of the rumours, particularly those relating to the
    visits to the jewellery store and to Falstaff Avenue.

[198]

In addition to the comments of defence counsel
    and the trial judge, Crown counsel drew the jurys attention to the concerns
    surrounding Coward and the need to look for confirmatory evidence before acting
    on his evidence:

Mr. Cowards evidence does not
    stand alone. Make no mistake about it. The Crown would not stand here and argue
    that you should base your decision on his unconfirmed evidence. Mr. Coward is a
    flawed individual with criminal antecedents who has given differing accounts of
    what happened. Were asking you to consider Mr. Cowards evidence in light of
    all of the other evidence in this trial, much of which supports and confirms
    what Mr. Coward told the police on August 7, 2002, and December 12, 2002.

[199]

We agree with the following submissions made at
    paras. 109 and 113 of the Crowns factum:

Bearing in mind everything this
    jury heard about Coward, it could not have escaped their attention that his
    evidence was highly controversial, that it required great caution before acting
    on it, and that they had to look for independent corroboration before doing so.



In short, a substantial portion of
    the charge was devoted to reviewing Cowards lies, his statements, his
    unsavoury past and present, the fact the jury had to exercise caution, and how
    corroboration should be approached. The jury had all the
Vetrovec
tools
    it needed. At the end of the day, convictions flowed on Reid and Davis because
    the jury did their job, looked for corroboration, and found it in piles of
    evidence.

[200]

In view of our conclusion that the jury was
    given the functional equivalent of a
Vetrovec
instruction, we need not
    revert to the curative proviso in s. 686(1)(b)(iii) of the
Criminal Code
.
    Had we found it necessary to do so, we would have paid particular attention to
    the way in which Cowards first
K.G.B.
statement came about and
    the trial judges findings in relation to it, including his findings that
    Coward was forthcoming, that he prompted the police to question him about the
    Falstaff shooting incident and that he volunteered information that was not in
    the public domain. We also would have placed considerable emphasis on the fact
    that Cowards evidence was confirmed in its material respects by a wide and
    impressive body of independent evidence.

[201]

In the end, for these reasons, we do not give
    effect to this ground of appeal.

IV.      The Severance
    Application

[202]

The appellant Reid contends that the trial judge erred in
    refusing his application for an order severing his trial from that of the
    co-accused. Severance was sought principally on the basis of the prejudicial
    effect of the intercepted communications of the co-accused, wherein they were plotting
    to kill Reid because he was telling people everything that he did on the road.
    The trial judge dismissed the application as follows:

However, defence counsel contends that Mr. Reid
    cannot obtain a fair trial because the jury would hear wiretap intercepts which
    are inadmissible against him but which indicate that he participated in the
    killings of Watson and Lewis and in the shooting of Medder. It seems to me that
    this situation is analogous to a confession made by one accused which implicates
    another accused.  The jury must be instructed that the evidence is admissible
    only against the maker and not admissible against the other person who was not
    a party to the confession and who, thus, had no opportunity to refute the truth
    of the accusation.

[203]

Reid argues that the evidence that his co-accused had formed a
    conspiracy to kill him because they were concerned that he would divulge information
    to an undercover police officer was so prejudicial to him that his case should
    have been tried separately from the others so that his jury would not hear this
    evidence.  Reid contends that no instruction to the jury could cure the
    prejudicial effects of the wiretap conversations. He says that the taped
    statements had no relevance unless the jury concluded that Reid was a
    participant in the homicides.  It is therefore unrealistic, he submits, to
    expect that the jury could use the evidence against his co-accused but not
    against him.

He submits that the
    decision of the trial judge not to allow severance was unreasonable and
    resulted in an injustice.

[204]

With respect to the policy considerations weighing against
    severance, Reid asserts that there was very little risk of inconsistent
    verdicts and that cost efficiencies are outweighed by the risk of a miscarriage
    of justice.

[205]

We do not give effect to these submissions.  In our view, the
    trial judge was entitled to refuse to grant severance and his decision is
    entitled to deference.  We reach this conclusion for several reasons.

[206]

A trial judge may order severance of the trial of a co-accused
    only if satisfied that the interests of justice so require:
Criminal
    Code
, s. 591(3)(b).  The interests of justice encompass those of the
    accused, the co-accused, and societys interest in seeing that justice is done
    in a reasonably efficient and cost-effective manner: see
R. v. Last,
[2009]
    3 S.C.R. 146, at para. 16.

[207]

A trial judge will direct severance only if the accused seeking
    it overcomes the presumption that two co-accused, who are jointly charged and
    are said to have acted in concert, should be tried together: see
R. v.
    Savoury
(2005),
200 C.C.C. (3d) 94 (Ont. C.A.), at para. 22
.  In
    addition, factors that a court may consider in deciding to refuse severance
    include the desire to avoid a multiplicity of proceedings and the prospect of
    two lengthy trials, having regard to the evidence to be called: see
Last
,
    at para. 18.

[208]

A trial judges decision on severance is an exercise of
    discretion and is entitled to deference: see
R. v. Litchfield
,
    [1993] 4 S.C.R. 333, at pp. 353-54.  This court will interfere where the trial
    judge fails to consider relevant principles, or has considered irrelevant
    principles. However, even then, this court will review the exercise of a trial
    judges discretion against a reasonableness standard: see
R. v. McKnight
(1999), 44 O.R. (3d) 263 (C.A.), at p. 273.

[209]

As noted, Reid submits that the prejudice to him of being tried
    with his co-accused outweighed the slight risk of inconsistent verdicts. He
    says this risk was minimal because his defence was not antagonistic towards the
    defences advanced by his co-accused.  In other words, he says that there was no
    danger of inconsistent verdicts because he was not pointing at anyone, and no one
    was pointing at him.

[210]

While Reid is correct that the risk of inconsistent verdicts was minimal,
    such a risk is merely one of several policy reasons to be considered in
    ordering separate trials.  We are of the view that, although the risk of
    inconsistent verdicts was slight, any chance of a miscarriage of justice was eliminated
    by the trial judges various instructions to the jury on the way they could use
    the wiretap conspiracy evidence.

[211]

The jury was clearly instructed that the intercepts of Reids
    co-accused about killing Reid and the inferences that could be taken from those
    comments were not admissible against Reid because he was not a party to the
    discussions to kill himself.  In his instruction to the jury on the use they
    could make of the evidence of the plot to kill Reid, the trial judge said:

In the end, it would be open to you to infer and
    find as fact, though you need not do so, that Daviss statement during the
    intercepts, that Schlosss statements during the intercepts, and that
    Hamiltons statements during the intercepts constitute an implicit admission
    that the maker of the particular statement indeed had participated in the
    murders of Paul Watson and Michael Lewis.  However, you may not so infer unless
    you first find as fact from the context of the intercepts that the fear and
    panic that the three accused expressed about Reids conduct was because Michael
    Reid was, in fact, talking to third parties in jail about his own involvement
    and the involvement of Hamilton, Schloss and Davis in the murders of Paul
    Watson and Michael Lewis.  That is a precondition.  Finally, I repeat that
    whatever Michael Reid may have said to the third parties in jail is not in any
    manner admissible for or against him.  He was not a party to the wiretap
    interceptions.

[212]

This instruction was repeated in varying ways in the charge.  It was
    also repeated in response to a question by the jury:

The evidence, of course, is not admissible, not
    admissible against Michael Reid, a non-party to the interceptions, in fact, the
    proposed target of murder himself. So they are not admissible against Mr. Reid
    in the least.

[213]

The jury would have understood these instructions, as well as
    those given mid-trial, and would have followed them. This is especially true
    given that the Crown also provided an additional warning to the jury during its
    closing address about not using the co-accuseds intercepts against Reid.

[214]

It is well established that juries should be assumed to
    understand and follow such instructions:
R. v. Suzack
(2000), 141 C.C.C.
    (3d) 449 (Ont. C.A.), at paras. 99-102, (application for leave to appeal
    dismissed, [2000] S.C.C.A. No. 583), quoting
R
.
v. Corbett
, [1988]
    1 S.C.R. 670, at pp. 692-93.  We see no reason to believe that the jury did not
    understand the trial judges instructions.  On the contrary, we assume that the
    jury properly considered the plot to kill Reid when weighing the evidence
    against the co-accused, and then disregarded this same evidence when turning
    their minds to the guilt of Reid.

[215]

Reid relies on several cases, including this courts decision in
Savoury
,
    where severance was granted to a co-accused.  However, in
Savoury
, the
    defendant was able to establish that a single trial would have denied him his
    right to make full answer and defence because of his desire to call his
    co-accused as a defence witness, something he would not be able to do if the
    two were tried together.  That case is thus distinguishable.

[216]

Reid makes one additional argument. He says that severance was
    also required because he was identified by his nickname Killer in the wiretap
    intercepts. He contends that references to his street name or nickname Killer
    were prejudicial and that the way the trial judge dealt with the editing of the
    name from the transcripts and intercepts only compounded the prejudice
    associated with this nickname.

[217]

We disagree.  At defence counsels request, Reids nickname was
    carefully edited from all transcripts and intercepts and each side ensured that
    their witnesses did not use it. There was only one occasion when the name
    slipped out and this was found to be the fault of everyone involved.  The
    jury was clearly and unequivocally instructed after the error occurred as
    follows:

Members of the jury, last week you heard an
    intercept in which there was reference to one of the accused Michael Reids
    nicknames not being either Dog or Richie. The nickname used was unfair and
    irrelevant and must, therefore, be completely disregarded.  In fairness to Mr.
    Reid, do not speculate as to what the nickname was.  Simply disregard it if,
    indeed, you recall it.

[218]

The trial judge was correct to refuse severance and his
    instructions more than addressed the attendant prejudice that may have
    resulted.  Reid has failed to establish that the trial judge did not act
    judicially or that the decision to refuse severance worked an injustice to
    him.  This ground of appeal is dismissed.

V. 
          Admissibility of Schloss Song

[219]

The appellant Schloss complains that the trial judge erred in
    admitting, over the objection of defence counsel, an intercept containing a
    song that Schloss sang over the phone to an acquaintance known as Keisha.  The
    song contained the lyric From the day I see my friend die, Thats the day I
    let my gun cry.

[220]

Schloss submits that the prejudicial effect of the song
    substantially outweighed its probative value. He relies on
R. v. Terry
, [1996]
    2 S.C.R. 207, at para. 29 for the proposition that a song as a form of artistic
    expression is not necessarily probative of the truth expressed in it. There
    is a danger that the jury would accept the [songs] oblique factual similarity
    with actual events to infer directly that the appellant was the author of both
    the [song] and the events.

[221]

In a brief ruling on the admissibility of the song, the trial
    judge held that he was satisfied that it is open to the jury to find that the
    accused Lennox Schloss implicitly admitted that he discharged his gun at Paul
    Watson and Michael Lewis during his singing on the intercept. According to the
    trial judge, that Schloss had undoubtedly written the song was the over-riding
    consideration in favour of its admissibility.

[222]

We accept that the song by Schloss was open to other
    interpretations than a reference to his participation in the shootings of
    Watson and Lewis after Christians murder. The Crown in closing acknowledged as
    much when he told the jury that the song would never stand on its own, but,
    again, its another piece that you can stack up on top of other pieces.
    Moreover, the trial judge instructed the jury to carefully assess the value of the
    song and to consider whether it reflected fact, wishful thinking, or
    imaginative concoction:

In assessing the evidentiary value of the song, you
    must first determine whether the accused Schloss is referring to the death of
    his friend Omar Christian. If so, you must next determine whether the accused
    Schloss is implicitly asserting that he personally participated in the
    vengeance of his friends murder or simply that it was wishful thinking on his
    part.  Counsel for the accused Schloss respectfully submits that the song is
    fanciful and is merely a fictional, imaginative concoction.  It in no way
    reflects reality and must not be considered to be an admission that Lennox
    Schloss participated in the murders of Watson and Lewis.

In making your assessment of the evidentiary value
    of this song, you must not view this song or the intercept in isolation.  You
    must assess it in the context of all of the other evidence admissible for or
    against Lennox Schloss So do not consider the song in isolation.  Consider it
    in the context of all of the other evidence in this case. In the end, the Crown
    must satisfy you to find as fact that the song constitutes an implicit
    admission by Lennox Schloss that he participated in the murders of Paul Watson
    and Michael Lewis.

[223]

In the light of this careful instruction, we are satisfied that
    this song would not have been given undue weight by the jury.  We therefore
    dismiss this ground of appeal.

VI. 
        Failure to Leave a Critical Finding of Fact with the Jury

[224]

The appellant Schloss argues that the trial judge removed a
    critical factual issue from the jurys consideration by instructing them that
    there were four people involved in the crimes even though the evidence was not
    decisive as to whether there was a fourth person, the driver of the getaway
    van, or whether one of the three shooters was also the driver. Schloss contends
    that the issue of whether there were three or four participants was of
    monumental importance to his defence.  If only three men were involved in the
    crimes, he says the Crowns case against him was weakened because, unlike Reid
    and Davis, he was not connected by the evidence to any particular firearm.

[225]

In closing argument, counsel for Schloss had acknowledged that
    four might have been involved, but reminded the jury that three culprits at
    most were ever seen, and even if theres four

[226]

In his objections to the charge, Schloss counsel referred to
    what he called the presumption in the charge that there were three shooters
    and one getaway driver.  He then commented to the trial judge:

Well, it seems the way it was put to the jury is
    that is something they can find.  Yes, it is something they can find, but they
    have to find it because there is evidence that something might lead some of
    them, in fact all of them, that there were only three of them at the scene both
    doing the shooting and doing the driving.

The following brief exchange occurred:

Trial Judge:   Okay, Im not going to go there.

Defence counsel:     Very good.

[227]

We decline to interfere with the trial judges decision not to
    charge the jury on this factual issue. There was ample eyewitness evidence
    supporting the Crown theory of three shooters and a getaway driver. Defence
    counsel were not strenuously arguing otherwise.  Indeed, counsel for Hamilton
    acknowledged in closing: So while the evidence is not conclusive on that
    point, it sort of makes sense that there might have been a getaway driver in
    addition to the three shooters.  Counsel for Schloss in recapping his position
    did not even suggest to the jury that there were only three participants.
    Moreover, his objection to this aspect of the charge can hardly be said to have
    been strenuous.  Indeed, defence counsels treatment of the three participant
    issue is not in keeping with appeal counsels suggestion that it was of
    monumental importance to Schloss defence.

[228]

Moreover, we do not accept the argument that Schloss defence was
    undermined by the so-called presumption in the charge that four men were
    involved. Defence counsels strongest argument on behalf of Schloss was that he
    was not involved in the murders because the cell phone evidence indicated that
    he was not with Hamilton shortly before or shortly after the shootings, and
    that Hamilton appeared to have been with Webb shortly after the murders.
    Schloss pointed to Webb as the fourth participant.  In other words, the cogency
    of Schloss defence did not turn on whether there were three or four
    participants in the shootings.

[229]

We thus do not give effect to this ground of appeal.

VII.     Three Grounds of Appeal
    Related to the Cell Phone Evidence

Introduction

[230]

Each of the four appellants had a cell phone.  The cell phones of
    three of the appellants  Hamilton, Schloss and Davis  registered incoming or
    outgoing calls at a cell phone tower in the vicinity of the murder scene around
    the time the shootings occurred.

[231]

At trial, the Crown called three cell phone witnesses,
    representatives of the carriers Telus Mobility, Rogers Wireless, and Bell
    Mobility.  These witnesses testified about three matters germane to this
    appeal: the rules governing the location of a cell phone in relation to a cell
    phone tower; the times and towers at which the cell phones of each of the
    appellants registered; and the extent of the synchronization between the times
    used by the cell phone carriers and the 911 system.

[232]

After these three witnesses testified, the Crown called a police
    witness, who, with the aid of a PowerPoint presentation, collated and
    summarized the cell phone location evidence for the jury.

[233]

This cell phone evidence played a prominent role at the trial,
    where identity was the central issue.  The Crown relied on the cell phone
    evidence as a compelling piece of circumstantial evidence showing that the
    appellants were together near the scene of the murders minutes before and
    minutes after the shootings took place.  Hamilton, and to a lesser extent Davis,
    also relied on the cell phone evidence to show that neither was close to the
    murder scene when Watson and Lewis were murdered and Medder was wounded, and
    thus were innocent of the charges against them.

Grounds of Appeal Related to the Cell Phone Evidence

[234]

The appellants Schloss, Davis and Reid raise the following ground
    of appeal concerning the cell phone evidence:



·

The trial judge erred by admitting the evidence of three Crown
        witnesses concerning the location of cell phones without first conducting a
voir
          dire
on its admissibility.



[235]

Hamilton, on the other hand, does not object to the admissibility
    of the cell phone evidence.  Indeed, he relies on this evidence to establish
    his alibi.  His argument focuses on the trial judges instructions to the jury.
     He puts forward two grounds of appeal:



·

The trial judge misdirected the jury on the applicability of the
        exceptions to the general rule that a cell phone ordinarily registers at the
        nearest cell phone tower.

·

The trial judge misdirected the jury on the lack of
        synchronization between the Telus clock and the 911 clock.



[236]

Before considering these grounds of appeal, we briefly outline
    the important cell phone evidence.

The Cell Phone Evidence

(i)
The general rule and its exceptions

[237]

The Crown called Michael Rickard, an investigator in the security
    department of Bell Canada, Salvatore Iaccio, a senior analyst with Telus
    Mobility, and Cindy Hopper, manager of law enforcement support for the fraud
    and security department of Rogers.

[238]

All three witnesses testified that the relationship between a
    cell phone tower and the location of a cell phone is governed by a general
    rule: a call to or from a cell phone will usually register at the tower closest
    to that cell phone.  The basis of the general rule is that a cell phone will
    register at the tower with the strongest signal, which is usually, though not
    always, the closest tower.

[239]

The witnesses also testified that the general rule is subject to certain
    exceptions, including that a cell phone will not register at the closest tower
    if: (1) the closest tower is at capacity; (2) there is a body of water between
    the cell phone and the closest tower; and (3) there is a large obstruction (for
    example a multi-storey building) between the cell phone and the closest tower,
    and an unobstructed line of sight or flat area between the cell phone and a
    more distant tower. Hamilton maintains that this third exception is important
    to his appeal.

[240]

In brief then, it is possible that a cell phone will not register
    at the nearest tower if a more distant tower gives out a stronger signal or if
    any of the exceptions apply.  Thus, though cell phone records assist in
    determining the approximate location of a particular cell phone at a particular
    time, these records reflect probabilities, not certainties.

(ii)
The cell phone records of the
    appellants around the time of the    shootings

[241]

Hamiltons and Schloss cell phone carrier was
    Telus Mobility.  Davis cell phone carrier was Rogers Wireless.  Reids cell
    phone carrier was Bell Mobility.  Figure 1 depicts the murder scene and the
    surrounding area, the location of the cell phone towers of each of the three
    carriers within that area, the times close to the shootings at which
    Hamiltons, Schloss and Davis cell phones registered, and the tower at which each
    call registered (Reids cell phone did not register at any time close to the
    shootings).


Figure 1 - Towers at which each
    appellants cell phone registered around the time of the murders


[242]

We summarize Figure 1 as follows.  The shootings
    took place at 7 Flemington Road, near the Allen Road, north of Lawrence Avenue
    West.  There were five Telus towers in the area bounded by Eglinton Avenue West
    and just north of Highway 401, and by Dufferin Street and Bathurst Street. 
    There were two Rogers towers and two Bell towers in that area.

(a)
The 911 calls

[243]

The first 911 call reporting the shootings was
    made by Michael Lewis brother and was received at 9:17:55 p.m. on July 24,
    2001. A second 911 call reporting the shootings, by Ms. Hiralal, was received
    at 9:19:40 p.m.

(b)
The appellants made n
o calls at the time of the shootings

[244]

Hamilton, Schloss and Davis used their cell
    phones extensively throughout the day of the murders.  However, none of them
    made a call between 9:12 and 9:19 p.m. that night.

(c)       Hamiltons
    cell phone

[245]

At 9:11:21 p.m., Hamilton received a call from
    Schloss.  Hamiltons phone registered at the Telus tower at 3050 Dufferin
    Street, just south-west of the scene of the murders and one of the two Telus
    towers closest to the scene.  Hamiltons cell phone then registered five times
    shortly after the first 911 call.  The first of these five calls registered 50
    seconds after the first 911 call.  All five calls registered at the Telus tower
    at 1463 Eglinton Avenue West, which was the Telus tower fifth closest to the
    murder scene and 3.6 kilometres away from it.  Hamiltons alibi depended on
    this cell phone evidence.

(d)       Schloss
    cell phone

[246]

At 9:11:16 p.m. Schloss cell phone registered
    his outgoing call to Hamilton.  That call, too, registered at the Telus tower at
    3050 Dufferin Street.  Within two minutes of the first 911 call, Schloss cell
    phone registered an outgoing call to Hamilton at the Telus tower at 55 Ameer
    Avenue, the other Telus tower closest to the murder scene.

(e)       Davis cell phone

[247]

Within the two and a half minutes before the
    first 911 call, Davis cell phone registered at the Rogers tower at 25 Elway
    Court, which was the Rogers tower closest to the murder scene and just
    south-west of it.  About two minutes after the first 911 call, Davis cell
    phone registered at the other Rogers tower, at 3450 Dufferin Street, near the
    Yorkdale Mall and just north of the murder scene.

(iii)
Evidence on synchronization

[248]

The evidence on synchronization was of two
    sorts: the extent of the synchronization between the 911 clock and the clocks
    of the three cell phone carriers, and the extent of the synchronization between
    the clocks of the three carriers.

[249]

On the question of synchronization between the 911
    clock and the clocks of the carriers, Mr.
Iaccio, the Telus
    representative, testified that the Telus clock and the 911 clock were not
    synchronized.  Although he could not say how the Telus clock was set, he said
    that the times between it and the 911 clock rarely ever matched.

[250]

Indeed, Mr. Iaccio testified that the two clocks could be out of
    synchronization by as much as three minutes, although the normal difference
    would be considerably less.  The following is the relevant portion of Mr.
    Iaccios testimony, which was adduced in cross-examination by counsel for
    Schloss and by counsel for Davis:

Q.        Your phone system.  Now, youre very careful to keep track
    of times, etc., so you make sure that people get billed properly.  Right?

A.        Correct.

Q.        One of the things about your time system is that its not
    synchronized with 911, is it?

A.        No, its not.

Q.        So if we have a time up there of a 911 call which weve
    seen on the slide many times now, that doesnt come from your company.  Right?

A.        No.

Q.        And when we see times of phone calls from Telus Mobility
    in and around the 911 call, you have no idea whether or not those times are
    accurate relative to the 911 call right?

A.        Correct.

Q.        Can you explain to the jury why that is?  Why they are on
    a different clock?

THE COURT:            Are they?   Thats the question

Q.        Yeah, they are, arent they?

A.

I dont know what 911 uses.

Q.        Youre not synchronized with 911 and you know that as a
    fact.

A.        Yes.

Q.        Because you told that to Detective Carter before.

A.        Correct.

Q.        So can you explain to the jury what it is you know about
    this discrepancy?

A.        In terms of how our phone  our network is not synched
    with 911?

Q.        Yes, sir?

A.        I guess 

THE COURT:            How do you set your clock? Thats what hes
    asking.

THE WITNESS:        Well, uh, Im not too certain how we, uh, set
    our clock.  Uh, I believe its every 10 or 20 minutes our network, uh,
    cross-references with a satellite and synchs the time with our  the entire
    network with that satellite, but I do not know what  where the source of that
    time is for the satellite.

Q.        Okay.

A.

So if I were to look at my cell phone now, the
    time on  my phone is not gonna be the same as 911 and I dont know where the
    911 call
centres
receive or synch their time or how
    often they check it or anything like that.

Q.        So at any particular moment in time, lets just say 8
    p.m., okay, at 8 p.m. the 911 clock would say 8 p.m. and your clock would say
    7:57.

A.        Sure.

Q.        Or 8:03.

A.        Yes.

Q.        It could be off as much as three minutes?

A.        Sure.  Actually, yes, three minutes is fair.

Q.        It could be off by more than three minutes.

A.        I cant recall if Ive ever seen it being more than three
    minutes, but I wouldnt be surprised if I did see it more than three minutes.



Q.        You said that it could be out by as much as three minutes
    or more. Right?

A.        Yes.

Q.        And youre seen that repeatedly in your experience when
    asked to locate  asked to locate Telus customers who have called 911.

A.        Correct.

Q.        Your times of your Telus customers are rarely ever
    synchronized with 911 time.

A.        Exactly.

[251]

This lack of synchronization between the Telus
    clock and the 911 clock became an issue at trial and on appeal, and it is the
    focal point of Hamiltons fresh evidence application.

[252]

Ms. Hopper testified about the Rogers clock and
    her evidence on synchronization was similar to that of Mr. Iaccio.  She
    testified that the Rogers clock could vary by as much as two minutes from the 911
    clock.

[253]

On the other hand, Mr. Rickard of Bell Mobility
    testified that he had never seen the 911 times and the Bell Mobility times out
    of synch.  He said that the Bell Mobility clock was synchronized with the
    Atomic Clock in Ottawa, and though he did not know what the 911 clock was
    synchronized with, in his long experience he had never seen an instance where
    the 911 and Bell Mobility times did not coincide.

[254]

The other sort of synchronization evidence led
    at trial concerned the variances of times between the clocks of the three
    carriers.  That evidence came mainly from the cell phone records of Bell
    Mobility, Telus and Rogers, which were filed as exhibits.  The records showed
    that there was never a discrepancy between the times recorded by the three
    carriers that approached three minutes on the day of the shootings. Rather, the
    discrepancy was almost invariably in the range of 10 to 20 seconds, and in no
    case more than 30 seconds.

[255]

We now consider the three grounds of appeal concerning
    the cell phone evidence.

1.         Did
    the trial judge err in admitting the evidence concerning the location of cell
    phones?

[256]

The appellants Schloss, Davis and Reid submit
    that the cell phone evidence should not have been admitted.  They contend that this
    evidence, especially the evidence about the general rule and its exceptions, is
    opinion evidence, which can only be given by a qualified expert after holding a
voir

dire
.  The trial judge did not hold a
voir

dire
and these appellants contend that as neither Mr. Rickard, Mr. Iaccio nor Ms.
    Hopper was an engineer, none of them was qualified to give this evidence.

[257]

In response, the Crown submits that these appellants made a
    deliberate and tactical decision not to object in any meaningful way to the
    admissibility of the cell phone location evidence.  The Crown says that it is
    now too late for the appellants to raise this issue, and accordingly this court
    should not entertain their objections.  Alternatively, the Crown submits that
    the cell phone location evidence was properly admissible either because it was
    factual evidence, not opinion evidence, or, if opinion evidence, because it met
    the criteria for admissibility.

[258]

We do not accept the appellants submission for
    two reasons.  First, we agree with the Crown that these appellants tactically
    and deliberately chose not to seriously contest the admissibility of this cell
    phone evidence.  Because they pursued this strategy at trial, we are not inclined
    to allow them to change course and now on appeal object to the admissibility of
    this evidence.

[259]

Second, the evidence given by the three
    employees of the carrier companies was not opinion evidence but factual
    evidence, which they were qualified to give because of their knowledge,
    observations and experience.  Moreover, their evidence was reliable, probative
    and understandable.  It was therefore properly admissible.

(i)

The appellants tactical decision ought not to
    be revisited on appeal

[260]

Before discussing the position the appellants
    took at trial on the admissibility of the cell phone evidence, we make two
    preliminary points.  First, this evidence did not come as any surprise to the
    appellants.  They knew full well that this cell phone evidence was going to go
    before the jury because it was highly probative of the central issue in the
    case, the identity of the perpetrators.  The appellants also knew what the
    employees of the carrier companies would say  a cell phone is likely going
    to register at the closest tower.  The appellants knew all this because the
    Crown had called cell phone evidence at the preliminary inquiry, and it had led
    that evidence through a qualified engineer, Mr. Wang.  Moreover, less than two
    months earlier, in a case called
R. v. Zwezdaryk
, [2004] O.J. No. 6137
    (S.C.J.), Mr. Wang had given similar evidence concerning the location of cell
    phones and his testimony was ruled admissible.

[261]

Second, each of the appellants had his own
    tactical reasons for wanting the cell phone evidence before the jury. 
    Hamilton, whose position we will discuss in the next section of these reasons,
    most obviously did.  As we have said, he relied on this evidence to give him an
    alibi.

[262]

Davis, too, relied on this evidence to give him
    an alibi, and to point the finger at the alternate suspect, Webb. Davis alibi
    depended on the evidence of some of the eyewitnesses, who testified that the
    perpetrators remained at the scene for between five to eight minutes after the
    shootings.  If the jury believed this evidence, then Davis could not have been
    at the scene because his cell phone registered some distance away at the Rogers
    tower near Yorkdale Mall within just over two minutes after the first 911
    call.  Davis also pointed to the cell phone records of Webb.  His cell phone
    registered at the Bell Mobility tower at 145 Elm Ridge Drive, directly south of
    the murder scene, three times within the first five and a half minutes after
    the first 911 call.

[263]

Reid, too, relied on the cell phone evidence
    because his phone was not used within a reasonable timeframe before or after
    the murders.  The Crown, therefore, could not place Reid at the murder scene
    through the cell phone evidence.  Reid also relied on the cell phone evidence
    to discredit Cowards testimony, and to give him an alibi for the jewellery
    store and Falstaff incidents.

[264]

Schloss position was more difficult.  On its
    face, the cell phone evidence against him was incriminating.  It placed him
    near the scene of the murders shortly before and after the shootings occurred.
    However, by not objecting to the qualifications of the employees of the
    carriers, and especially the qualifications of Mr. Iaccio, the employee of
    Schloss own carrier, Telus Mobility, Schloss gained a tactical advantage.  He
    was able to argue to the jury that Mr. Iaccio was neither an engineer nor
    qualified as an expert and therefore his evidence ought to be disregarded or at
    least discounted.

[265]

We now turn to the position taken by the defence
    when the Crown led the cell phone location evidence, first through Mr. Rickard,
    then Mr. Iaccio and finally Ms. Hopper.  This evidence (including the
    PowerPoint presentation that accompanied it) took seven days.  Yet at no time
    in the seven days did defence counsel ask for a
voir

dire
.  And
    they repeatedly turned down the trial judges invitation to cross-examine the
    three witnesses on their qualifications. They advanced but two mild objections,
    one when Mr. Rickard testified and the other when Mr. Iaccio testified.

[266]

Mr. Rickard said that he had testified in court
    over 50 times previously.  Early in his evidence, he explained the general
    rule.  Then counsel for Davis asked whether Mr. Rickard was being put
    forward as an expert, and if so, said that he ought to be able to question him
    on his expertise. These comments led to an exchange between the trial judge,
    Crown counsel and counsel for Davis in the absence of the jury:

[Counsel for Davis]: How are we
    going to be able to ask any specific questions about this when its just, you
    know, what hes been told and he doesnt have any real knowledge about, you
    know what is behind the observation?

The Court: I dont know that an
    engineer can tell you anymore differently.  Right?  Hes going to give the same
    evidence.  Are you proposing to call anybody else or not?

[Crown counsel]: No, my lord. 
    This witness testified at length at the preliminary inquiry, so by reading the
    preliminary inquiry transcript, [counsel] and everyone else will know exactly
    what hes going to say.  There are no surprises here in terms of his
    expertise.  The Crowns position is that we are dealing with probabilities here
    that to be able to tell the time you dont have to know how the clock was made.



And his expertise is based on how
    the system works.  Thats how they make their money.  Thats how they bill
    people.  If they didnt go on what his knowledge was, the companies would go
    broke.

The Court: Anybody want to make
    any further submissions?

[Counsel for Davis]: No thank you
    sir.



The Court: Okay.  Hell be taken
    as qualified to give opinion evidence with respect to the workings of the cell
    phone system for Bell Mobility and the location of the towers in relationship
    to the signals either received or sent by telephone.  So Ill let him explore
    that area and the interpretation of the raw data documents.

[267]

As is evident, this exchange petered out quickly
    because counsel for Davis did not press his objection and no other counsel took
    up the matter.  The trial judge held that Mr. Rickard was qualified to
    give opinion evidence.  No counsel disagreed.

[268]

Mr. Iaccio then gave evidence. He said that he
    had testified many times before, including at the preliminary inquiry in this
    case. The Crown asked that Mr. Iaccio be qualified to give expert opinion
    evidence on the location of cellular phones. Only counsel for Schloss raised a
    concern.  His concern was narrow.  He was content that Mr. Iaccio give the
    evidence but he did not want him referred to as an expert:

The Court: Okay, Mr. Rickard, the
    last witness, I dont think gave opinion evidence, quite frankly.

[Counsel for Schloss]: Thats
    right.

The Court: Because he was, in
    fact, giving the general rule, the exceptions to the rule, and he did not as
    some people use the word opine as to where the cellular phone was at the
    particular time.

[Counsel for Schloss]: Right.

The Court: He simply said the
    records indicate tower 131, section S (sic) and thats located.  He gave us an
    address but he didnt say, in my opinion the phone was in this particular
    location.  So are you going there with this witness?

[Crown counsel]: Im not going any
    further than I did with  than Mr. Rickard did with this witness.

[Counsel for Schloss]: Well, then,
    he doesnt need to be called an expert in the location of cellular phones. 
    Its just he understands what the data means and hes going to relate what the
    data is to the jury.

The Court: I want him to interpret
    the data.



But I gather the Crown, subject to
    your comments, it doesnt sound like you have an objection, but I dont think
    hes going to give an opinion or proffer an opinion with respect to the
    location of the particular phone.  Simply what the records indicate.

[Counsel for Schloss]: Right. 
    Well, then, my objection is that he should not be referred to before the jury
    as an expert in the location of phones.  Thats all.  I didnt mean to be
    difficult.

The Court: I dont think hes
    going to offer an opinion so I tend to agree with [counsel for Schloss].

[269]

As we have already said, counsel for Schloss
    decision not to object to the evidence given by Mr. Iaccio was tactical.  He wanted
    to be able to argue to the jury  as he did  that Mr. Iaccio was not an
    expert.  And, he did not want to push the Crown into calling Mr. Wang, who
    would have given essentially the same evidence as Mr. Iaccio, but with the added
    credibility given by his engineering degree.  We note that the trial judge gave
    effect to the position of Schloss counsel, because, when referring to Mr.
    Iaccio, he did not call him an expert.

[270]

Finally Ms. Hopper testified, as she had done
    many times over the previous 15 years.  No counsel objected to her evidence or
    her qualifications.

[271]

As this brief review demonstrates, none of the
    appellants mounted any serious objection to the admissibility of the cell phone
    evidence or to its being led through the testimony of the three employees of
    the cellular phone carriers without first holding a
voir dire
.  Each
    appellant had his own tactical reasons for wanting this evidence in or for not
    wanting the Crown to lead the evidence through a qualified engineer such as
    Mr. Wang.  Having deliberately pursued this strategy at trial, it is now
    too late on appeal for Schloss, Davis and Reid to object to the admissibility
    of the cell phone evidence on the basis that the trial judge did not hold a
voir
    dire
.

[272]

This alone is sufficient to dispose of this
    ground of appeal.  However, we are also satisfied that the cell phone evidence given
    by the employees of the carriers was factual evidence, which they were
    qualified to testify about.

(ii)

The cell phone evidence was admissible as
    factual evidence and was not opinion evidence

[273]

The Crown did not ask for a
voir

dire
,
    the defence did not seek one, and the trial judge did not hold one.  Now on
    appeal, Schloss, Davis and Reid argue that Mr. Rickard, Mr. Iaccio and Ms.
    Hopper gave opinion evidence, and if a proper
voir

dire
were
    held, they would not have met the criteria for the admissibility of expert
    opinion evidence set out by Sopinka J. in
R. v. Mohan
, [1994] 2 S.C.R.
    9, and more recently by Doherty J.A. of this court in
R. v. Abbey
, 2009
    ONCA 624. In particular, they contend that in testifying about the general rule
    and its exceptions, the employees were giving a technical, scientific opinion
    that they were not qualified to give.  In short, they could not satisfy the
    second
Mohan
criterion: the witness must be qualified to give the
    opinion.

[274]

Whether testimony about the general rule and its
    exceptions is factual evidence, as the Crown maintains, or opinion evidence, has
    been a matter of debate.  Case law on the question has gone both ways.  The two
    sides of the debate are reflected in the Manitoba decision of
R. v. Korski
,
    [2007] M.J. No. 275 (Q.B.), affirmed 2009 MBCA 37, and the Ontario cases of
Zwezdaryk
,
R. v. McFarlane
, [2006] O.J. No. 4858 (S.C.J.) and
R. v. Spackman
,
    [2009] O.J. No. 1066 (S.C.J.).

[275]

In
Korski
, Beard J. concluded at paras.
    11-12 that evidence regarding the operation of the cellular telephone network
    and explaining the billing record information was factual evidence. Her
    conclusion was upheld on appeal. In
Zwezdaryk
, on the other hand, Clark
    J., in thorough reasons, held that evidence about the operation of the cellular
    telephone system was opinion evidence, but admissible through the testimony of
    Mr. Wang. In the later case of
McFarlane
, Clark J. refused to qualify
    Mr. Rickard as an expert in the field of cellular telephone communications, in
    part because he was not an engineer. In
Spackman
, Trafford J. refused to
    qualify a Rogers Wireless employee as an expert on the location of cell phones
    in relation to cell towers, in part because the employee was not an engineer,
    and in part because the cell tower configuration data for Fido phone towers,
    which were the pertinent towers in that case, was no longer available and so
    the employees evidence could not be challenged effectively by the defence.

[276]

We accept that if the cell phone location
    evidence given by Mr. Rickard, Mr. Iaccio and Ms. Hopper was opinion
    evidence, then the trial judge ought to have conducted a
voir dire
.  And
    if it was opinion evidence, the trial judge likely overstepped the bounds by
    ruling that Mr. Rickard was an expert qualified to give cell phone location
    evidence.  But in fairness to the trial judge, as we have said, no counsel
    sought a
voir dire
or seriously objected to Mr. Rickards evidence.

[277]

However, we are satisfied that the evidence
    given by the three employees of the carrier companies was factual evidence, not
    opinion evidence.  Each of them, by reason of their knowledge, observation and
    experience in dealing with cell phones for their respective companies could give
    the testimony they provided without being qualified as experts. They could
    testify about the times each appellants cell phone registered, the number
    calling and the number called, the duration of the call and the location of the
    towers at which the calls registered.  These were factual details on which the
    carriers based their billing practices.  Further, these employees had the
    knowledge and experience to testify about the general rule and its exceptions. 
    They did not have to understand the scientific and technical underpinnings of
    the rule or have an engineering degree to give this evidence.

[278]

It is perhaps understandable why some courts in
    years past treated this kind of evidence as opinion evidence.  The introduction
    of cell phone evidence in criminal trials was in its infancy. Now, with the
    benefit of hindsight, we know that this evidence is routinely admitted: see,
    for example,
R. v. Tomlinson
, [2008] O.J. No. 817 (S.C.J.),
R. v.
    H.B.
, [2009] O.J. No. 1088 (S.C.J.),
R. v. Smith
, [2009] O.J. No.
    4544 (S.C.J.).

[279]

Even if evidence about the general rule and its exceptions
    could at one time have been considered opinion evidence, it is now simply
    factual evidence that witnesses with the knowledge and experience of Mr.
    Rickard, Mr. Iaccio and Ms. Hopper can testify about. They were not proffering
    a novel scientific or behavioral theory that was open to debate. They were
    testifying about uncontroversial facts related to the operation of cell phone
    networks. As the trial judge noted, their evidence was essentially the same as
    the evidence that could have been given by an engineer. Indeed, an engineer, Mr.
    Wang, gave largely the same evidence about the general rule at the preliminary
    inquiry. With the benefit of that testimony, no appellant insisted that an engineer
    give this evidence at trial.

[280]

Importantly, none of the three cell phone
    witnesses was asked to give an opinion about the precise location of an
    appellants cell phone when a particular call was made or received. Evidence of
    that nature might well be opinion evidence and subject to the
Mohan
criteria: see
R. v. Ranger
, 2010 ONCA 759, at para. 17. Testimony about
    the general rule and its exceptions is not opinion evidence, and thus no
voir
    dire
was necessary.

[281]

The Crown in closing submissions to the jury
    made it clear that the cell phone witnesses were not giving evidence of the
    precise location of a cell phone:

The evidence makes it clear,
    however, that there are significant limitations on the ability of records to
    precisely identify a phones location.  In substance, where the records
    indicate that a phone is registering on a particular cell tower, there is a
    probability but not a certainty that the phone is somewhere within the expected
    coverage area of the cell site. The general rule from all of  that we heard
    from Mike Rickard who represented Bell Mobility, Sal Iaccio who represented
    Telus Mobility, and Ms. Hopper who represented Rogers AT&T was that the
    phone registers on the tower with the strongest signal and that usually is the
    closest tower, but there are definite exceptions to that general rule, and in
    your experience and your common sense, general rules always have exceptions.

[282]

Additionally, the jury would have had no
    difficulty in understanding the cell phone location evidence, especially after
    it was summarized in a PowerPoint presentation.  That presentation undoubtedly
    clarified the evidence and put to rest any possibility the jury might have been
    confused by it.  The presentation of the cell phone evidence did take a fair
    amount of time, seven days.  But in the context of a four-month trial, this was
    not an overly long amount of time.

[283]

Finally, the probative value of this evidence
    strongly favoured its admission.  In a case where identity was the key issue at
    trial, the cell phone evidence was highly probative circumstantial evidence of
    the general location of three of the appellants, Hamilton, Schloss and Davis,
    at the critical times.

[284]

Accordingly, we do not give effect to the
    appellants challenge to the admissibility of the cell phone evidence.

Hamiltons Grounds of Appeal Concerning
    the Cell Phone Evidence

Overview

[285]

Unlike the other appellants, Hamilton does not
    challenge the admissibility of the cell phone evidence. Instead, he relies on
    it to establish his alibi.  He points to an incoming call from his friend Ben
    from Jamaica right after the murders occurred.  This call registered a mere 50
    seconds after the first 911 call, and it registered at a Telus tower at 1463
    Eglinton Avenue West (near Marlee Avenue), a tower that was farther away from
    the murder scene than four other Telus towers in the area.  Hamilton claims that
    when he received this call he was driving a van with Patrick Webb and two
    others in it along Eglinton Avenue West near Oakwood Avenue.

[286]

Hamilton points to three other facts to buttress
    his alibi.  First, during his initial interview with the police, he told them
    to check his phone records as they would show he was innocent.  Second, he told
    the police that he was with Patrick Webb at the time of the shootings and Webbs
    cell phone registered within minutes of the first 911 call at a Bell Mobility
    tower at 145 Elm Ridge Drive, near Eglinton Avenue West.  Third, Hamilton and
    Schloss spoke to each other about two minutes after the first 911 call, and
    their phones registered at different Telus towers, indicating that they were
    not together.

[287]

To disprove Hamiltons alibi, the Crown relied
    on there being a lapse of time between the shootings and the 911 call, on his
    ability to get very quickly from the murder scene to the vicinity of the Telus
    tower at 1463 Eglinton Avenue West by driving at a high rate of speed, and on
    the lack of synchronization between the Telus clock and the 911 clock.  The
    Crown theorized that Hamilton joined the other appellants right before the
    shootings and separated from them right after.  The Crown then maintained that
    when Hamilton received a call on his cell phone 50 seconds after the first 911
    call, he was speeding away from the murder scene and had entered the call area
    of the Telus tower at 1463 Eglinton Avenue West.

[288]

In essence, the strength of Hamiltons alibi
    turns on four variables: the lapse of time between the shootings and the first 911
    call; the getaway route of the murderers and the amount of time needed to drive
    toward 1463 Eglinton Avenue West; the application of the general rule and its
    exceptions; and the extent to which the Telus clock and the 911 clock were
    synchronized.  The third and fourth variables are the subject of Hamiltons
    submission that the trial judge misdirected the jury on the cell phone
    evidence.

[289]

On the first variable, the initial 911 call was
    made by Milton Lewis, the brother of one of the victims.  He testified that he
    was on the phone in his mothers apartment on the fourth floor of 7 Flemington
    Road when he heard the shooting and looked outside.  He saw a black man
    standing over his brother, Michael, and firing a gun at him.  Milton Lewis
    yelled yo and the shooter looked up and ran.  He told his mother what had
    happened and then got back on the phone and told the person he was speaking to
    what had happened.  Only then did he call 911.

[290]

In the course of his examination-in-chief and
    cross-examination, Milton Lewis gave several different estimates of how long he
    took to call 911 after he saw his brother shot.  In his examination-in-chief,
    he first said five to eight minutes, and then maybe a minute or two.  When
    cross-examined by counsel for Hamilton, he testified that it was a minute, I
    guess  maybe a minute.  Later in the cross-examination, a test was conducted
    in the courtroom, and Mr. Lewis estimated the time as between seven to nine
    seconds after the shooter jumped over a railing and went out of sight.  Finally
    when cross-examined by counsel for Davis, he said that because he had gone
    through a traumatic experience he was not keeping track of time: I dont know
    if it was two minutes, three minutes.  As this brief review shows, Milton
    Lewis was not consistent about how much time passed between the shooting and
    his 911 call.

[291]

On a second variable  the getaway route and the
    time needed to drive toward the Telus tower at 1463 Eglinton Avenue West 
    Hamilton asked the jury to assume that the getaway car drove from the murder
    scene going east on Old Meadow Lane, north on Replin Road, east to Varna Drive,
    south to Lawrence Avenue West, west to the Allen Road, and then south on the
    Allen Road to Eglinton Avenue West.  Hamilton referred to evidence he led from an
    articling student who had done a test drive of this route.  He submitted to the
    jury in closing argument that it would take a considerable period of time to
    get from 7 Flemington to the area where a cell phone would register at the 1463
    Eglinton Avenue West tower.

[292]

The articling students actual testimony was
    that it took him between one minute and 47 seconds and one minute and 50
    seconds to get from the murder scene to the intersection of Lawrence Avenue
    West and the Allen Road, driving mostly at the speed limit. Of course it was
    open to the jury to conclude that the murderers followed a different route than
    the student took, or that they drove well in excess of the speed limit.

[293]

We now address Hamiltons two grounds of
    appeal.

1.         Did
    the trial judge misdirect the jury on the application of the exceptions to the
    general rule and the evidence in support of these exceptions?

[294]

Hamilton submits that the trial judges
    instructions on the cell phone evidence unfairly undermined his alibi defence. 
    The trial judge referred to the cell phone evidence many times in his charge. 
    The following passage captures the essence of his instructions:

In assessing whether or not the
    Crown has proven beyond a reasonable doubt the identity of a particular accused
    as a participant in the shootings either as a gunman or driver, it is important
    that you carefully assess the cell phone records to assist you to determine the
    location of the four accused at relevant times.  However, because the phone
    records do not reflect certainty but merely probability, admit of many
    exceptions to the general rule that the call registers at the nearest cell
    tower and are not synchronized as to times, it is also important to consider
    other evidence including evidence of motive, association, opportunity and
    after-the-fact conduct, including implicit admissions of participation in
    determining whether or not the Crown has proven beyond a reasonable doubt the
    identity of the particular accused as having participated either as a shooter
    or driver in the double murders and attempted murder at 7 Flemington Road on
    Tuesday, July 24th, 2001, at approximately 9:17 that evening.

[295]

Hamilton contends that by this instruction the
    trial judge effectively told the jury they could not rely on the general rule
    (that a cell phone ordinarily registers at the closest tower) and suggested that
    a cell phone could arbitrarily register at a more distant tower.  He says that
    where a cell phone registers is not a matter of chance: there is a general rule
    and recognized exceptions.

[296]

And, Hamilton says none of the exceptions apply.
    Indeed, if anything, the geography of the area reinforces his position that the
    general rule governed the location of his cell phone. The evidence at trial
    established that there were no obstructions between the scene of the shootings
    and three of the four closest Telus towers, and only one possible obstruction 
    a tall bank building  between the murder scene and the fourth Telus tower
    closest to the scene.  Yet there was a significant obstruction  a group of tall
    buildings  in the path between the scene of the murders and the tower at 1463
    Eglinton Avenue West, the tower where Hamiltons incoming call registered less
    than a minute after the first 911 call.  Nonetheless, despite defence counsels
    objection, the trial judge refused to charge the jury on the applicability of
    the exceptions to the general rule or on the presence of the tall buildings
    between 7 Flemington Road and 1463 Eglinton Avenue West.

[297]

We do not accept Hamiltons contention.  We
    acknowledge that in his charge, the trial judge did not refer to the group of
    tall buildings.  However, as we will discuss shortly, the trial judge expressly
    brought to the jurys attention the absence of any major obstructions between 7
    Flemington Road and the other four closer Telus towers.  Moreover, the law does
    not require the trial judge to review for the jury every fact on which the
    defence relies.  What the law does require the trial judge to do is instruct
    the jurors on the evidence in a way that they can fairly appreciate the issues
    and the defence presented. See
R. v. Daley
(2007), 226 C.C.C. (3d) 1
    (S.C.C.), at para. 57.  We are satisfied that the trial judge did so.

[298]

In the passage Hamilton impugns, the trial judge
    correctly stated the general rule.  He also correctly stated that the general
    rule was subject to exceptions.  Although he did not spell out these exceptions,
    the jury would have been well aware of them from the evidence and the addresses
    of counsel.

[299]

Moreover, the trial judge was right to say that
    the cell phone evidence reflected probability, not certainty, and thus the jury
    should also consider the other evidence implicating the appellants.  That
    evidence included Hamiltons implicit admissions of guilt.  Most important
    for this ground of appeal, the trial judge spelled out fairly and in detail for
    the jury Hamiltons alibi defence:

The timing of the cell phone
    records prove that Anthony Hamilton was not in the immediate area of 7
    Flemington Road at the time of the murders.

Hamiltons cell phone registered
    at 1463 Eglinton Avenue West near the Telus site at Allen Road at 9:18:45 p.m. 
    However, there were four other Telus sites closer to 7 Flemington than the one
    on Eglinton Avenue West.  At 9:18:45, about one minute after the shootings,
    Hamiltons cell phone, had he been in the murder van, would still likely not
    have registered at 1463 Eglinton West.  It takes time to get there from 3 Old
    Meadow Lane to the area of Eglinton Avenue West and the Allen Expressway. 
    There are traffic lights on the way.  It takes at least two minutes to drive
    from 3 Old Meadow Lane to Lawrence Avenue West and the Allen Expressway.  The
    Telus cell towers at 55 Ameer, at 3000 Bathurst and at 3050 Dufferin all would
    have been closer to 7 Flemington.

Following the 911 call at 9:17:55,
    Hamilton had calls at 9:18:45 and 9:20:01.  At that time he had a call from
    Schloss who was at 55 Ameer, and at 9:25 p.m. and at 9:29 p.m.  Hamilton also
    had calls.  The 9:20:01 p.m. call was, as I have stated, from Lennox Schloss. 
    At 9:11:16 p.m., at an earlier time, Lennox Schloss had phoned Anthony Hamilton
    when Schloss was nearer the 350 (sic) Dufferin tower.  Obviously, they were not
    in the same vehicle at that time, that time being 9:11:16.  Likewise they were
    not in the same vehicle at 9:20:01 p.m. when Schloss later phoned Hamilton.

The 9:18:45 p.m. call does not
    indicate  this is the one registered at 1463 Eglinton Avenue West, shortly
    after the shootings  the location of the other party to the call, to the call
    with Hamilton.  The Telus representative indicated that it could have been a
    long distance call.  Hamilton told the police that at that time he was involved
    in a long distance call from Jamaica with Ben.  According to defence counsel,
    the cell phone records indicate that it would have been a physical impossibility
    for Hamilton to have participated in the murders at 7 Flemington at 9:17.  Keep
    in mind that, for the most part, there are no high rise buildings to obstruct
    the phone calls to the closer Telus cell phone sites.

[300]

As this passage reveals, the trial judge not
    only told the jury that there were four Telus towers closer to the murder scene
    than the Telus tower at 1463 Eglinton Avenue West, but as well that there were,
    for the most part, no high buildings to obstruct calls to the closer towers.

[301]

From the trial judges general instructions on
    the cell phone evidence and his instructions on Hamiltons alibi, we are
    satisfied the jury would have appreciated that right after the shootings
    Hamiltons cell phone did not register at any of the Telus towers closest to
    the murder scene.  They would have also appreciated that Hamiltons cell phone
    could have registered at any of the closer Telus towers if he were in the
    vicinity of the murder scene at the time of his incoming call at 9:18:45 p.m.,
    and that the exception to the general rule for obstructions did not apply to
    the four closest Telus towers, but could apply to the tower where Hamiltons
    phone registered.

[302]

In summary, the trial judges instructions on
    the cell phone evidence did not undermine Hamiltons alibi defence.  In our
    view, the trial judge presented Hamiltons defence fairly.  We therefore
    decline to give effect to this ground of appeal.

2.         Did
    the trial judge misdirect the jury on the lack of synchronization between the
    Telus clock and the 911 clock?

[303]

Hamilton submits that the trial judge further
    compromised his position by repeatedly instructing the jury that the Telus
    clock and the 911 clock were not synchronized and could be out of synch by as many
    as three minutes.  For example, Hamilton complains about the following passage
    from the trial judges summary of the Crowns case:

The Telus representative testified
    that he could not say with certainty where the cell phone would register if the
    caller was in the general area of 7 Flemington around the time of the murders. 
    Furthermore, the Telus times are not synchronized with 911 times.  Hamiltons
    phone was in the area of 1620 Lawrence just before the murders and south of 7
    Flemington after the murders. 7 Flemington is somewhat north of Lawrence just
    east of the Allen Expressway.  Please keep in mind that the Telus times may be
    off the 911 times by up to three minutes, though it is likely to be far less
    than that.

[304]

Hamilton argues that the trial judges
    instructions on the lack of synchronization between the Telus clock and the 911
    clock gave the jury a false impression that the two clocks were not
    synchronized around the time of the shootings.  According to Hamilton, the
    trial judge should have told the jury to assume that the two clocks matched on the
    day of the murders because there was no evidence of any lack of synchronization
    on that day.

[305]

We do not agree with Hamiltons argument.  The
    trial judges instructions on the lack of synchronization between the Telus
    clock and the 911 clock reflected the evidence of Telus representative Mr.
    Iaccio, which we referred to earlier in these reasons.  And even though the
    trial judge told the jury that the clocks could be out by as many as three
    minutes, he also told them that the variance was likely to be far less than
    that.  Indeed, that the variance on the day of the murders was far less drew firm
    support from the evidence of Mr. Rickard that the Bell Mobility and 911 clocks
    always coincided, combined with the cell phone records, which showed a variance
    in the clocks used by the three carriers that was almost always less than 20
    seconds and never more than 30 seconds.  Thus, on the basis of the trial
    judges instructions and the evidence, it was open for the jury to find that on
    the day of the murders, the Telus clock and the 911 clock were very close to
    being synchronized, which was Hamiltons best position.

[306]

The instructions Hamilton sought  to assume the
    two clocks matched on the day of the murders  would have been contrary to Mr.
    Iaccios uncontradicted evidence that the two clocks rarely match.  That
    instruction would also have prejudiced the Crowns position.

[307]

We conclude this section of the reasons by
    noting that the trial judges instructions on synchronization had to reflect
    the competing positions of Hamilton and Schloss.  Hamilton sought an
    instruction that compelled the jury to conclude that the two clocks matched on
    the day of the murders. Schloss, however, sought exactly the opposite
    instruction because his cell phone registered at a Telus tower very close to
    the murder scene both before and right after the first 911 call.  Indeed,
    Schloss counsel actively sought an instruction on the lack of synchronization,
    going as far as asking for a notation to that effect on every page of the paper
    copy of the PowerPoint presentation.  The trial judge declined Schloss request,
    but before the Crown presented its PowerPoint he did instruct the jury that the
    two clocks were not synchronized.  Hamiltons counsel agreed with this
    instruction, no doubt because it was faithful to the evidence of Mr. Iaccio.

[308]

For the above reasons, we do not give effect to
    this ground of appeal.  Accordingly, Hamiltons submission that the trial judge
    misdirected the jury on the cell phone evidence and by doing so undermined his
    alibi defence fails.

VIII.   Fresh Evidence Application

1.         Introduction

[309]

At the conclusion of oral argument on the appeal, Mr. Lockyer,
    counsel for Hamilton, brought an application for leave to introduce fresh
    evidence.  He asked for an adjournment to bring forward evidence that would
    show, in his words, that the times recorded in the records for Lewis 911 call
    at 9:17:55 p.m. and the call received by Hamilton at 9:18:45 p.m. were both
    accurate within seconds of each other, and were both within seconds of Atomic
    Time.

[310]

The panel granted the adjournment request.  The argument of the
    appeal was put over for six months to permit both sides to assemble their
    materials.

[311]

The fresh evidence consists of nine affidavits  seven filed by
    Hamilton and two by the Crown  as well as the transcripts of
    cross-examinations on some of these affidavits.  Hamiltons evidence includes
    affidavits from employees of Toronto Police Service, Bell Mobility and Telus
    Mobility and from his counsel at trial.  The Crowns evidence includes an
    affidavit from Mr. Iaccio, which supplements his evidence at trial.  The
    parties also filed lengthy factums on the application.

[312]

In essence, Hamilton seeks to counter Mr. Iaccios trial evidence
    that the Telus clock and the 911 clock could differ by as much as three
    minutes.  Hamilton submits that the fresh evidence demonstrates the two clocks
    varied little or not at all on July 24, 2001 and that therefore, based on the
    timing of the 911 call and the incoming call to Hamilton 50 seconds later,
    which registered at the Telus tower at 1463 Eglinton Avenue West, he could not
    have been at the scene of the shootings when they occurred.

2.         The
    Legal Framework for the Application

[313]

Section 683(1) of the
Criminal Code
gives an appellate
    court power to admit fresh evidence on appeal where it considers it in the
    interests of justice to do so.  As this court said in
R. v. Truscott
,
    2007 ONCA 575, at para. 81:

The interests of justice control the admission of
    all evidence offered on appeal.  That phrase signals a broad discretion to
    admit evidence following a context-sensitive inquiry into the totality of the
    circumstances.

[314]

The fresh evidence Hamilton seeks to introduce is directed at
    evidence at trial that may have been material to the jurys verdict.  Fresh
    evidence of this sort continues to be governed by the test in
R. v. Palmer
,
    [1980] 1 S.C.R. 759, a test that has been discussed and elaborated on in
    several recent decisions of this court: see
R. v. Maciel
, 2007 ONCA 196,
    leave to appeal to S.C.C. refused, [2007] S.C.C.A. No. 258;
Truscott
;
R.
    v. Phillion
, 2009 ONCA 202;
R. v. Reeve
, 2008 ONCA 340; and
R. v.
    Dooley
, 2009 ONCA 910, leave to appeal to S.C.C. refused, [2010] S.C.C.A.
    No. 83 and [2010] S.C.C.A. No. 179.

[315]

As described in
Truscott
, at para. 92, under the
Palmer
test, an appellate court should consider three questions:

·

Is the evidence admissible under the operative rules of evidence?

·

Is the evidence sufficiently cogent in that it could reasonably
    be expected to have affected the verdict?

·

What is the explanation offered for the failure to adduce the
    evidence at trial and should that explanation affect the admissibility of the
    evidence?

[316]

In this case, in respect of the first inquiry, the proposed fresh
    evidence is admissible under the rules of evidence.

[317]

The third inquiry invites the court to consider whether by due
    diligence the evidence could have been adduced at trial.  However, the due
    diligence component of the
Palmer
test is usually applied less strictly
    in criminal appeals than in civil appeals.  In a criminal case, even if the
    proffered evidence was available and could have been led at trial, when that
    evidence undermines the reliability of the verdict and the liberty interest of
    an appellant is at stake, it is not ordinarily in the interests of justice to
    maintain the verdict simply because an appellant failed to exercise due
    diligence.  In this case, we do not rest our decision on the due diligence
    component of the
Palmer
test.

[318]

The present application turns on the cogency inquiry. This
    inquiry requires an appellate court to answer three further questions (
Truscott
,
    at para. 99):

·

Is the evidence relevant in that it bears upon a decisive or
    potentially decisive issue at trial?

·

Is the evidence credible in that it is reasonably capable of
    belief?

·

Is the evidence sufficiently probative that when taken with the
    other evidence adduced at trial, it could reasonably be expected to have
    affected the result?

[319]

These questions call for a qualitative assessment of Hamiltons
    proposed fresh evidence.  The probative value of this evidence must be assessed
    in the context of all the evidence admitted at trial and on appeal.  If, in
    this context, the evidence Hamilton seeks to introduce could reasonably be
    expected to have changed the result at trial, the evidence ought to be admitted
    and his convictions set aside.  Depending on the cogency of the fresh evidence,
    the court would then have to determine whether an acquittal should be entered
    or a new trial ordered:
Maciel
, at para. 46.

[320]

The Crown accepts that Hamiltons proposed fresh evidence is
    relevant to a potentially decisive issue at trial, his alibi.  The Crown,
    however, raises concerns about the credibility of the proposed evidence.  We
    will summarize the proposed evidence later in these reasons.  Here, we simply
    say that we are prepared to accept that the evidence tendered by Hamilton is
    credible.

[321]

To decide this application, we need only focus on the third
    question in the cogency inquiry:   Is the proposed fresh evidence sufficiently
    probative that when taken with the other evidence adduced at trial, it could
    reasonably be expected to have affected the result?  In our view, the answer to
    this question is no.  Accordingly, for the reasons that follow, we dismiss the
    application to introduce fresh evidence.

3.         The
    Context for the Application

[322]

Hamiltons defence at trial and maintained on
    appeal was one of alibi.  His alibi rested on the cell phone records,
    especially the timing of the two critical calls at 9:17:55 p.m. and 9:18:45
    p.m. on July 24, 2001 and the location of the cell tower at which the second
    call registered.  Hamilton claimed that the timing of these two calls, coupled
    with the cell phone location evidence indicating that the second call
    registered at the Telus tower at 1463 Eglinton Avenue West  approximately 3.6
    kilometres away from the crime scene  proves that he could not have been at
    the crime scene when the shootings occurred.  For his defence to succeed, it
    was important to show that on the day of the shootings the 911 clock and the
    Telus Mobility clock were synchronized exactly or within seconds of each other.

[323]

At trial, however,
Salvatore Iaccio, the
    Telus Mobility representative, testified in cross-examination by counsel for
    Schloss that the Telus clock was not synchronized with the 911 clock.  He
    agreed with the proposition put to him that the two clocks could be off by as
    much as three minutes.  He also agreed with the suggestion by counsel for Davis
    that at the time of the 9:18:45 p.m. call that registered at the Telus tower,
    the 911 clock could have read as late as 9:21:45 p.m., or possibly even
    later. Hamilton contends that Mr. Iaccios evidence left a lingering doubt in
    the jurys mind about the accuracy of the Telus times. Moreover, he contends
    that Mr. Iaccios evidence received undue attention from Crown counsel and from
    the trial judge.

[324]

Hamilton points to the Crowns closing address to the jury in
    which the jury was urged to find that Hamiltons alibi was false, in part
    because the Telus time was not coordinated with the 911 time, and could be off
    by up to three minutes.  And Hamilton also points to the trial judges charge
    in which the jury was told repeatedly that Telus times were not synchronized
    with 911 times, and especially to his review of the Crowns position and
    Schloss position that these times at the extreme could show a variance of
    three minutes.

[325]

Hamilton submits that if the jury had evidence showing that the
    Telus time and the 911 time varied by a few seconds at most, that evidence
    taken with the other evidence at trial could reasonably be expected to have
    affected the jurys determination.  What then did the fresh evidence show?

4.         The
    Fresh Evidence

[326]

The fresh evidence is extensive.  The evidence
    Hamilton relies on broadly falls into two categories: evidence of the recorded
    times of various cell phone calls; and evidence about the systems used by 911
    and the carriers to record the times of calls, and about the accuracy of those
    systems.

[327]

This evidence came mainly from three witnesses:
    Karen Dmytryshyn, a civilian member of the Toronto Police Service, who
    testified about the 911 system; Sean Meisner, a technician at Telus Mobility in
    2001 and now a network specialist there, who testified about the Telus system;
    and David Broad, the manager of wireless network security for Bell Canada
    Enterprises Inc., who testified about the Bell Mobility system.

[328]

Hamilton then used the evidence of these three
    witnesses to put forward four methods for showing the accuracy of the Telus
    times on the day of the shootings: an analysis of the internal synchronization
    procedures used at Telus Mobility; a comparison of the Telus records and the
    911 records for the same calls; a comparison of the Telus records and the
    records of the other carriers for the same calls, and; a comparison of the
    records of Telus Mobility and Bell Mobility for a call between Hamilton and Webb
    that was made in the early morning of July 24, 2001.

[329]

The evidence concerning the time recording
    systems used by 911 and the carriers is technical and detailed.  The
    comparisons relied on by Hamilton are similarly detailed.  We do not think it
    necessary to recite this detail or the underlying technical descriptions of the
    systems used by 911 and the cell phone carriers.  A summary of what the
    evidence shows is sufficient to decide this application.  In saying that, we do
    not in any way minimize the efforts of counsel for Hamilton and the Crown in
    assembling this evidence.  Their preparation and presentation of the fresh
    evidence application was very thorough, competent and helpful to the panel.

[330]

In a nutshell, the fresh evidence shows the
    following:

·

911, Telus Mobility and Bell Mobility all
    synchronized their systems to the Atomic Clock operated by the National
    Research Council, Canadas official time keeper.

·

Toronto Police Service uses two systems to
    record 911 calls.  The systems are synchronized with the Atomic Clock every 24
    hours.  The discrepancy between the two systems is typically 2 to 4 seconds but
    variances of up to 8 to 9 seconds have occurred.  Generally, however, 911 call
    times are accurate to within 2 to 4 seconds of Atomic Time.

·

The Telus clock is synchronized with the Atomic
    Clock twice a year.  According to Mr. Meisner, ordinarily the variance between
    the two clocks is not more than 15 seconds.  However, Mr. Meisner also
    acknowledged that a variance of 30 seconds or more, while unusual, is not
    impossible.  Indeed, a test he ran on a switch in Montreal produced a 40 second
    variance between Telus time and Atomic Time.

·

Bell Mobility times are within 0  3 seconds of
    Atomic Time.

·

The times of the three carriers were within 21
    seconds or less of each other on the day of the homicides.

·

A comparison between the Telus Mobility and Bell
    Mobility records for the end time of the call made by Hamilton to Webb at
    4:17:30 a.m. on July 24, 2001 showed a discrepancy of 8 seconds (including tear
    down time).
[7]

·

Mr. Iaccio and Mr. Meisner, both Telus
    employees, differed in their evidence on the extent of the variance between
    Telus times and 911 times.  Mr. Iaccio continued to maintain that he had
    compared 911 records and Telus records and had observed time differentials of
    up to 3 minutes.  He had no documents to support his observations. Mr. Meisner
    said that he would have a hard time believing the Telus clock differed from
    the 911 clock by 3 minutes.  However, he had never compared 911 records and
    Telus records.

[331]

With this brief summary of the fresh evidence,
    we turn to consider whether it could reasonably be expected to have affected
    the result at trial.

5.         Could
    the Fresh Evidence Reasonably be Expected to Have Affected the Result at Trial?

[332]

Hamilton submits that the fresh evidence, when taken with the
    other evidence adduced at trial, could reasonably be expected to have changed
    the verdict.  He contends the fresh evidence shows that Milton Lewis 911 call
    and the incoming call to Hamilton recorded as 50 seconds apart, did occur
    within 50 seconds of each other, plus or minus a few seconds.  Thus, the trial
    evidence of Mr. Iaccio of a possible three-minute variation is unreliable and
    not something on which a defence of alibi to a first degree murder charge
    should have failed.

[333]

To assess this submission, we have considered the fresh evidence
    and what was before the jury at trial on the degree of synchronization between
    the 911 clock and the Telus clock, the limitations of the cell phone evidence,
    as well as the other evidence at trial from which the jury could determine
    whether Hamilton was a perpetrator of the crimes.

(a)       The
    fresh evidence and the trial evidence on the degree of synchronization between
    the Telus and 911 times

[334]

Taking Hamiltons position at its best, which
    means disregarding Mr. Iaccios evidence on the application, the fresh evidence
    shows that the Telus times and the 911 times could have varied by 15 to 20
    seconds, perhaps as much as 30 seconds, on the day of the shootings.  If this
    is a fair distillation of the fresh evidence, and we think it is, then it does
    not appreciably improve Hamiltons alibi defence.  Essentially, the same
    evidence on the degree of synchronization between Telus time and 911 time was
    before the jury.

[335]

It is, of course, true that Mr. Iaccio testified
    at trial to a lack of synchronization of up to three minutes.  However, he did
    not testify that there was in fact a three-minute variance between the 911 time
    and the Telus time on the day of the shootings. We think it fanciful that the
    jury would have relied on a variance of this magnitude to reject Hamiltons
    defence of alibi to a first degree murder charge.

[336]

In the light of the trial judges instructions,
    the trial evidence and defence counsels powerful closing to the jury, we think
    it is reasonable to conclude the jury would have based their decision on a much
    smaller variance, likely in the range of 20 to 30 seconds.  We discuss each of
    these three factors in turn.

[337]

First, although the trial judge referred in his
    instructions to the evidence that the Telus time could be off by as much as
    three minutes from the 911 time, he did so in the context of summarizing the
    position of Schloss, who sought to rely on the three-minute differential, and
    in summarizing the position of the Crown.  Moreover, in the portions of his
    charge describing the Crowns position, the trial judge twice indicated to the
    jury that the time variance was likely significantly less than three minutes:

All carriers may also vary
    somewhat with 911 times. The extreme has been a three-minute variance,
though
    the normal variance would be considerably less than that
.



Please keep in mind that the Telus
    times may be off the 911 times by up to three minutes,
though it is likely
    to be far less than that.
[Emphasis added.]

[338]

Second, as we have outlined earlier in these
    reasons, the evidence of the Bell Mobility representative, Michael Rickard,
    combined with the records of the cell phone carriers themselves, showed a
    discrepancy of no more than 30 seconds.  Mr. Rickard, who gave essentially
    the same evidence as Mr. Broad, testified that 911 time and Bell Mobility time
    were synchronized to within a few seconds of each other.  The phone records of
    the three carriers showed a discrepancy between them in the range of 15 to 20
    seconds for the same call and never more than 30 seconds, in other words,
    nothing close to a three-minute differential.  Putting Mr. Rickards evidence
    together with the phone records yields the undeniable conclusion that the Telus
    times and the 911 times diverged by no more than 15 to 20 seconds, perhaps 30
    seconds at the most, on the day of the shootings.  The jury heard Mr. Rickards
    evidence and also had a PowerPoint summary of the phone records, which could be
    examined and compared to reach this conclusion.

[339]

Finally, in his closing, Hamiltons trial
    counsel asked the jury to make this very comparison:

Just before I leave the whole
    issue of cell phones, there was an issue raised during the course of this trial
    as to timing and whether the times on the cell phone records can be off and how
    much they can be off.  Mr. Iaccio, on behalf of Telus, testified that hes
    heard of cases where they can be off as much as by three minutes. This is a
    theoretical possibility based on Mr. Iaccios testimony. There is no evidence
    that is the case here.  In fact, the evidence suggests otherwise.  The reason I
    say that is that, when you compare by looking at the hard copy of the Power
    Point presentation a call for example thats made from a Telus phone to a Bell
    phone or from a Rogers phone to a Telus or Bell phone, youll see that there
    may be some discrepancy in the timing but in no case is it more than 15 to 20
    seconds.  So any discrepancy in timing between the various telephone companies,
    the cell phone service providers, is not in the area of three minutes here. 
    Its, at best, in the area of 15 to 20 seconds, and you can simply see that by
    analysing the Power Point So there isnt any time discrepancy here.

[340]

Thus, although the fresh evidence may render Mr.
    Iaccios evidence of a possible three-minute variance less concerning from
    Hamiltons perspective, it otherwise simply repeats and reinforces the much
    more minor timing discrepancies evident from the records of the cell phone
    carriers.  The jury had these records and heard extensive argument on them.

(b)       Limitations
    of the cell phone evidence

[341]

However, even if we accept Hamiltons argument
    that the fresh evidence shows the time records of 911 and Telus were
    synchronized exactly or within a few seconds of each other, this evidence could
    not, as Hamilton asserts, prove the truthfulness of his alibi.  The fresh
    evidence could not do so because it cannot be viewed in isolation.  It has to
    be taken in the context of what may have occurred on the evening of the
    shootings and of the application of the general rule that a cell phone usually
    registers at the closest cell phone tower. This context is shrouded in
    considerable uncertainty. This uncertainty significantly limits the extent to
    which the timing of the two calls by itself can prove Hamiltons alibi.

[342]

For example, there was uncertainty about the
    length of time between the shootings and the time Milton Lewis called 911. Even
    though the trial judge and the Crown suggested that he called within as short a
    time as seven to nine seconds after he saw the shooter run away, Mr. Lewis testimony
    was inconsistent on the timing of the 911 call, and his own evidence suggested
    that a few minutes may have passed before he made the call.  The jury could
    reasonably have concluded that the perpetrators were already fleeing the murder
    scene in a getaway vehicle before Mr. Lewis placed his 911 call at 9:17:55 p.m.
    on July 24, 2001.

[343]

There was also uncertainty about the route used
    by the getaway vehicle and the time it may have taken to get within the
    coverage area of the Telus tower at 1463 Eglinton Avenue West.  The jury could
    reasonably have concluded that the driver of the getaway vehicle was driving
    away from the crime scene far more quickly than the articling student drove
    when he did a test run, mainly keeping within the speed limit.  As well, the
    jury could reasonably have concluded that the getaway vehicle used a different
    route than did the student, including taking a route that would have avoided
    the tall buildings on the west side of the Allen Road.

[344]

There was even uncertainty about whether the Telus
    tower at 1463 Eglinton Avenue West was the closest tower to Hamiltons cell
    phone when it registered there at 9:18:45 p.m.  The general rule stipulates
    that a cell phone will usually register at the closest tower because that tower
    usually has the strongest signal.  However, Mr. Iaccio testified during
    cross-examination by counsel for Hamilton that cell towers in Toronto have
    differing strengths and he could not say what the actual strengths of the
    various towers were in this case.  If another tower farther away has a stronger
    signal, which can on occasion occur, then a cell phone will not register at the
    closest tower.

[345]

These uncertainties make the point that in
    deliberating on Hamiltons alibi, the jury would not have focused on the timing
    of the two calls in isolation.  Indeed, these uncertainties surrounding the
    cell phone evidence prompted the trial judge to tell the jury that they should
    consider the other evidence pertaining to Hamiltons possible role in the
    murders. And because of these uncertainties, the Crown relied on the cell phone
    evidence not as the core of its case but as one piece of circumstantial
    evidence that placed the appellants in the vicinity of the shootings when they occurred. 
    As did the trial judge, the Crown urged the jury to consider the other evidence
    implicating Hamilton in the murders.

(c)       The other evidence

[346]

In fact, a considerable amount of other evidence at trial
    implicated Hamilton.  This evidence included his motive and his association
    with the other accused. Most compelling, it included various intercepted
    telephone conversations in which  Hamilton: (i) took credit for killing Watson
    and Lewis; (ii) conspired with Schloss and Davis to kill Reid because Reid was
    telling others about his role in serious things, that is, as the Crown
    alleged, the murders of Watson and Lewis; (iii) berated his spouse, Carol
    Lawrence, for not giving him an alibi when homicide police asked her where he
    had been on the day of the shootings; and (iv) discussed in a telephone call
    with Schloss creating an alternative alibi.

[347]

Even Hamiltons statement to the police, on which he relied to
    buttress his alibi, was not entirely credible.  He told the police that while
    he was speaking to Ben from Jamaica (the 9:18:45 p.m. call), he received an
    incoming call from a girl who said he should watch the news because something
    just happened down by the Jungle.  Yet the incoming call, which came at
    9:19:59 p.m. and was received by Hamilton at 9:20:01 p.m., was not from a woman
    but from his co-accused Schloss.  Further, in his statement to the police,
    Hamilton said that at around 6 p.m. on July 24, 2001, he was on Eglinton Avenue
    West to pick up a stripper named Tasha to drive her to work for her 7 p.m.
    shift.  However, in that timeframe, Hamiltons cell phone did not register
    anywhere near Eglinton Avenue West.

[348]

The jury undoubtedly would have taken this other highly
    incriminating evidence into account when assessing Hamiltons alibi.

6.         Conclusion

[349]

We are not persuaded that the fresh evidence
    could reasonably be expected to have changed the result of the trial.  We
    simply do not think that the jury would have relied on a variance in the time
    records of 911 and Telus of three minutes or anything close to it to reject
    Hamiltons alibi and convict him of first degree murder.  The other cell phone
    evidence at trial demonstrated a much smaller variance, a variance in line with
    that shown by Hamiltons fresh evidence.

[350]

Moreover, the uncertainties surrounding the cell
    phone evidence made it most unlikely that the timing of the two critical calls
    alone would have dictated the jurys determination of Hamiltons guilt or
    innocence.  It is far more likely that the jury would have looked at the cell
    phone evidence as but one piece of circumstantial evidence placing Hamilton in
    the vicinity of the murder scene.  The jury would then have looked at all the
    other evidence implicating Hamilton in the shootings, including his own
    confession, captured on his intercepted telephone conversations.

[351]

The case against Hamilton was very strong.  The
    fresh evidence does not undermine the reliability of the jurys verdict.  The
    application to introduce fresh evidence is dismissed.

Disposition of the Appeals

[352]

For these reasons, we dismiss the appeals of all
    four appellants.

Signed:           John Laskin J.A.

M. J.
    Moldaver J.A.


H. S. LaForme J.A.

RELEASED:  JL May 24, 2011





[1]

Reids
    phone did not register anywhere between 8:47 p.m. and 9:29 p.m. on the evening
    of the murders.



[2]

The
    Crowns explanation for the calls between Schloss and Hamilton before and after
    the shootings was based on the evidence of a witness who testified that after
    hearing shots, he saw a red car speeding past his house, just behind a green
    van. The Crown urged the jury to conclude that the killers drove separately to
    a spot near the crime scene, then got into a single vehicle and drove to the
    murder scene.  After committing the murders, they drove away in the van and
    travelled to where they left the car, whereupon Schloss (and Reid and Davis)
    drove away separately from Hamilton.



[3]

Two
    grounds of appeal were abandoned in oral argument: whether the trial judge
    erred in admitting the evidence relating to the conspiracy to kill Reid and;
    whether the trial judge erred in failing to give a
Parrington
charge in
    relation to the appellant Hamiltons alibi.



[4]

Angie
    Simms testified at trial that three black men entered the jewellery store and
    asked for the black one.



[5]

Section
    9(2) of the
Canada Evidence Act
states:

9 (2)
    Where the party producing a witness alleges that the witness made at other
    times a statement in writing, reduced to writing, or recorded on audio tape or
    video tape or otherwise, inconsistent with the witness present testimony, the
    court may, without proof that the witness is adverse, grant leave to that party
    to cross-examine the witness as to the statement and the court may consider the
    cross-examination in determining whether in the opinion of the court the
    witness is adverse.



[6]

The
    relevant portion of s. 715 of the
Criminal Code
states:

715 (1) Where, at the trial of an
    accused, a person whose evidence was given at a previous trial on the same
    charge, or whose evidence was taken in the investigation of the charge against
    the accused or on the preliminary inquiry into the charge, refuses to be sworn
    or to give evidence, or if facts are proved on oath from which it can be
    inferred reasonably that the person



(
d
) is absent from Canada,

and where it is
    proved that the evidence was taken in the presence of the accused, it may be
    admitted as evidence in the proceedings without further proof, unless the
    accused proves that the accused did not have full opportunity to cross-examine
    the witness.



[7]

Tear
    down time is the time between when the first party ends a call and the second
    party ends the call.  Tear down time is included in the duration of the call on
    the cell phone records of the second party.


